 ALLIANCERUBBER CO.645AllianceRubberCompanyandUBC,SouthernCouncil of Industrial Workers,United Brother-hood of Carpenters and Joiners of America,AFL-CIOandDebra LukerWestern Security,Inc., and Robert A. Blankenshipd/b/a,W.C.S.Polygraph DivisionandUBC,Southern Council of Industrial Workers,UnitedBrotherhoodofCarpentersand Joiners ofAmerica,AFIJ-CIO. Cases 26-CA-8480, 26-CA-8717, 26-CA-8908, and 26-CA-855930 September 1987DECISION AND ORDERBY CHAIRMAN DOTSONAND MEMBERSJOHANSEN AND STEPHENSOn 30 March 1982 Administrative Law JudgeLawrence W. Cullen issued the attached decision.Respondent Alliance Rubber Company (Alliance)filed exceptions and a supporting brief, the GeneralCounsel and Respondent W.C.S. Polygraph Divi-sion filed cross-exceptions and supporting briefs,and answeringbriefs were filed by Respondent Al-liance andthe Charging Party Union.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge'srulings,'findings, 2and conclusions as modified3 and to adopt the rec-ommended Order as modified below.1.We agree with the judge's finding that poly-graphexaminersJack Jackson and RobertBlanken-ship actedas agents ofRespondent Alliance when,in the course of conducting polygraphexamina-tions of Alliance's employees on 23 and 30 AprilIRespondentAlliancehas exceptedto thejudge's rulings revoking itssubpoenas and denying its motionsto strikethe complaint,for a bill ofparticulars,and for production of exculpatorymattersWe affirm thejudge's rulings as therecordsatisfies us that all relevant matters were dis-closed during trial and as RespondentAlliancehas not demonstrated inits exceptions that it has been prejudicedby the judge's rulings2 RespondentAllianceand the GeneralCounsel haveexcepted to someof the judge's credibility findingsThe Board's establishedpolicy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderanceof all the relevantevidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB544 (1950), enfd188 F 2d362 (3d Cir 1951) We have carefullyexamined the record andfind nobasis for reversingthe findings8 In accordancewithWest Coast Casket Co,192 NLRB 624 at 640(1971),we shallsubstitute the followingf'or secIII of the judge's deci-sion.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Alliance and Blankenship, as set forth in sectionII, above, in connection with the business of Alliance Rubber Com-pany, as set forth in section I, above, have a close,intimate,and sub-stantialrelationship to trade, traffic, and commerce among the sever-al States and tend to lead to labor disputes burdening and obstruct-ing the free flow of commerceand 1 May 1980, they asked the employees ques-tionsabout their own and others'unionactivities.We apply common law principles of agency inmakingthisdetermination.Thus, we agree withour dissentingcolleague that Jackson and Blanken-shipwerenot generalagents of Respondent Alli-ance.We find, however, contrary to the dissent,that each was a special or limited purpose agent,i.e.,"anagent authorized to conducta single trans-action or series of transactions not involving conti-nuity of service."Restatement2d, Agency,§ 3(2)(1958), cited inDavlan Engineering,283 NLRB 803(1987).The transactions in question here werepolygraphexaminationsof Respondent Alliance'semployees and supervisors initiated in response tosuspected sabotage and drug usage in the plant.Our colleague misapplies agency principles whenhe suggeststhat in order to attribute responsibilityto Respondent Alliance for the polygraphexamin-er's questions about union activity, we must findevidence that Respondent Alliance's vice president,Richard Spencer, or some other admittedgeneralagenthad specifically authorized such questions inadvance or had been expressly advised that suchquestionswould be asked.First,even though Jackson and Blankenshipwere merely agents for the limited purpose of ad-ministeringpolygraph examinations to RespondentAlliance's employees, we would find that,in askingthe questions about union activities, Jackson andBlankenship were acting within the general scopeof the actual authority conferred on them to con-duct those examinations. Although Vice PresidentSpencer testified that he gave them lists of ques-tionsto ask (not including any about unions), healso testified that Blankenship had indicated that hewould add his "own . . . reactive or control ques-tions." Spencer did not claim that he had askedBlankenship what these might be or had warnedeitherhim or Jacksonagainst askingquestionsabout unions. Since Blankenship testified that itwas his "normal" practice to ask questions aboutunionactivity in connection with drug or sabotageinvestigations-and there is no evidence that Spen-cer asked him to depart from any of his standardprocedures-he would appear to have acted gener-allywithin the latitude allowed. This would holdtrue even were we to reverse the judge's discredit-ing of Spencer's testimony that he and Blankenshipdid not discuss Spencer's knowledge of, and con-cerns about, the recently initiatedunion campaignprior to Blankenship'squestioningof the employ-ees.The evidence here presents a stronger case foraction within the general scope of authority to con-duct the transactions in question than the incident286 NLRB No. 57 646DECISIONSOF THE NATIONALLABOR RELATIONS BOARDat issue inBatavia Nursing Inn, 275NLRB 886 fn.2 (1985). There the attorney whom the respondenthad engaged to represent it in legal matters pertain-ing to a representation case assaulted a union orga-nizer inthe presence of employees following aBoard election. The Board found that "the attor-ney's actions were within thegeneralscope of hisagency authority, even though the Respondentmay not have authorized the specific acts in ques-tion." Id.We similarly hold that, under the circum-stances here, the questions about union activitywere within the general scope of the authority thatRespondentAlliancegranted the examiners toquestion its employees.Second, we also rest our agency finding on thedoctrine ofapparentauthority. Under this concept,an individual will be held responsible for actions ofhis agentwhen he knows or "should know" thathis conduct in relation to the agent is likely tocause third parties to believe that the agent has au-thority to act for him. Restatement2d, Agency § 27.Here Spencer's own conduct reasonably led em-ployees to believe that questions asked by Jacksonand Blankenship in the course of the polygraph ex-aminations were asked on behalf of Respondent Al-liance.4 Employees were instructed by RespondentAlliance'smanagersor supervisors to go to a build-ing atthe rear of the plant on Respondent Alli-ance's premises and submit to the examinationunless they objected. (The examinations were "vol-untary.")VicePresidentSpencer spoke to anumber of them before they entered the polygraphroom, and the judge credited two employees' testi-mony that in telling them that the examinationswere aimed at uncovering information about possi-ble sabotage in the plant, Spencer expressed theview that the Union might be connected. Evenwithout that credited testimony, however, employ-ees would reasonably have believed that the exam-inerswere authorizedto ask the questions theyasked of the employees.5In thus finding that, to the extent Jackson's andBlankenship's questions about union activity wouldreasonably tend to interfere with employees' Sec-4We agree with our dissenting colleague thatthere mustbe some man-ifestation by the principal to the third parties that supplies a reasonablebasis for believing that the principal authorized the agent to do the actsin question.The directions given the employees concerning the examina-tions and the conduct of Spencer detailed below constitute the manifesta-tions by the principal that the polygraph examiners had the authority toask all the questionstheywere asking.5 It is also noteworthy that Respondent Alliance was on noticethrough at least one of its own supervisors that questions about the Unionmight be asked Thus credited testimony shows that Supervisor BillWalker, who had himself been questioned by polygraph examiner Jack-son on April 23, encountered employee Lurene Burns after she had beenquestioned and inquired if she had been asked"anything about theUnion."She told him she had and recounted what she had told the exam-inertion 7 activities, Respondent Alliance, as well asRespondent Blankenship, violated Section8(a)(1)of the Act, we act well within the precedents forimputing coercive conduct to a union or employeron the basis of the doctrine of apparent authority.Rapid Mfg. Co.,239 NLRB 465, 472 (1978) (hold-ing employer responsible for questions about em-ployees' union sympathies asked by insurance agentseeking to enroll them in employer's insurance pro-gram). See alsoNLRB v. Southwire Co.,801 F.2d1252, 1254 (11th Cir. 1986) (imputing to employerthe unlawful restrictions on unionsolicitation en-forced by plant guards provided by security firmeven though guards misstated employer's policy);Cagle's Inc. v.NLRB,588 F.2d 943, 946-948 (5thCir. 1979), enfg. 234 NLRB 1148 (1978) (imputingto employer a town official's inducements to em-ployees to repudiate their collective-bargaining rep-resentative and form their own union);Davlan En-gineering,supra (attributing card solicitors'unlaw-ful fee waiver statements to the union in the ab-sence of any evidence that the union asked the so-licitors to make such statements or knew that theywere making them).Finally, there is little question that the interroga-tions by Jackson and Blankenship meet the coer-cion test ofRossmoreHouse,269NLRB 1176(1984), affd. sub nom.Hotel & Restaurant Employ-eesLocal 11 v. NLRB,760 F.2d 1006 (9th Cir.1985). Thus, the employees were eachisolated in aroom with the examiner, hooked up to equipmentmeasuring their physical reactions, and asked suchquestions as whether they had engagedin union ac-tivities,whether others had, whether they wereaware of union meetings, and-in a number ofcases-whether they knew more about the Unionthan they were telling the examiner. The question-ing was made even more stressful by the connec-tionwith the investigation into allegeddrug usageand sabotage. An implicit message ofthe examina-tionswas that engaginginunionactivitymightbring one into suspicion of being somehow con-nectedwith unlawful activity at the plant. Suchquestioning would plainly tend to chill theorganiz-ing activity that had recently started up there.66We also apply theRossmoreHousetest in affirming other interroga-tion findings of the judgeWe find merit to Respondent Alliance's excep-tions with respect totwo incidents,howeverThe judge foundthatabout 30 April ForemanBillWalker mentionedto employee Robert Walker that Robert knew how VicePresident Spen-cer felt aboutwhat was going on and advised Robert "to leave it as itis" Robert admitted that the foreman did notuse the word union (ormention thename of the Union)in this conversation The judge, never-theless, found from the contextthat the foreman was referring to theUnion (as what was going on) and concluded that he threatened Robertin violation of Sec 8(a)(1)As the statement could also have been in ref-erence to sabotageor drug usageat theplant,we find the foreman'sContinued ALLIANCERUBBER CO.6472.Contrary to our dissenting colleague, we findample evidence from which to infer, as the judgedid, that the 7 May layoff of 15 employees, al-though based in part on economic reasons, was dis-criminatory in its timing and in the selection of em-ployees.Although there was evidence of reasonsfor cutting back, there was no convincing nondis-criminatory reason advanced for the particular daychosen. (It is also noteworthy that Respondent Al-liance had hired two new employees during theprevious month.) As the judge found, the layoff oc-curred the day after polygraph examiner Blanken-ship returned to the plant to complete the poly-graphexaminations.The judge discredited Spen-cer's and Blankenship's denials that they had notdiscussed the employees' union activities eitherbefore Blankenship commenced the examinationson 30 April or after he completed them on 6 May.7With respect to the selection of employees, ourcolleague does not dispute the judge's finding thatthe employees selected for layoff were, by andlarge,experiencedworkerswithgoodworkrecords and that 11 out of the 15 had either beenidentified tomanagement as supporters of theUnion or had declined to answer questions abouttheUnion during the polygraph examination.While we agree with our dissenting colleague thatrefusing to answer such questions does not neces-sarily reveal that the employee supports the Union,itcertainly marks the employee; as someone unwill-ing to cooperate in Respondent Alliance's endeavorto find out who the supporters were. EmployeeAtkins, for example, admitted to Blankenship thathe had heard about union activity in the plant butrefused to identify who, if anyone, he had heardstatement was ambiguous and therefore insufficient to warrant the findingof a violationChairman Dotson and Member Stephens similarly find no violation ofSec 8(a)(1) on the basis of Supervisor Bill Walker's question to employeeBurris concerning whether the polygraph examiner had asked her aboutunion activity(see fn 4, above)Although Burris told Walker about herunion activities,Walker's single question merely concerned what thepolygraph examiner had asked and was not framed to elicit informationabout Burris'union activities or those of any other employeesMemberJohansen finds it unnecessary to pass on whether this question violatedthe Act as the judge's finding was cumulative and does not affect theremedy or the Order°We see no reason for overturning those credibility resolutions As thejudge noted,there was ample evidence that the existence of a union cam-paign in the plant was known to Respondent Alliance's managementbefore Blankenship began questioning the employees individually,the Re-spondent had begun taking steps through threats and interrogations tothwart the campaign,Blankenship admitted that asking questions aboutunion activity was part of his "normal"procedure,Spencer was workingin a room"adjacent"to the room in which Blankenship conducted thepolygraph examinations,and Blankenship conceded speaking with Spen-cer when he left the plant on 6 May,although he claimed that it wassimply a brief conversation in which he told Spencer only that the planthad a"drug problem"Given all the circumstances,the judge could rea-sonably conclude that, at least before he left the plant on 6 May, Blan-kenship had apprised Spencer of the fruits of his extensive questioningabout employee union activitytalking about the Union. It is hardly implausiblethatRespondent Alliance's union animus wouldhave induced it to rid itself not only of the Union'sadvocates but also of those disposed to keep Re-spondent Alliance from ferreting out the advocates'identities.The judge also reasonably pointed to the uncon-vincing character of Respondent Alliance's expla-nation for why it selected the employees it did.Vice President Spencer said he made the selectionson his own, based on personnel records and hismemory of comments that supervisors had madeabout various employees in the past. He testifiedthat he consulted neither the supervisors nor thepersonnelmanager before deciding whom to layoff.Also, as the judge noted, Spencer was unablein his testimony to identify specific reasons for se-lecting any 1 of the 15. Spencer's testimony wasfurther rendered suspect by the conflict betweenhis claim that the layoffs were intended to be onlytemporary and the evidence that new inexperi-enced employees were hired before any laid-offemployee was recalled and that none of the 15 wasrecalled until after unfair labor practice chargeswere filed.It is true that the layoff included four employeeswho had not signed cards or otherwise been identi-fied to Respondent Alliance as either union sup-porters or the protectors of union supporters and itis true that two employees who had signed cards(IleneHamilton and Debra Whittaker) escaped thehousecleaning. But where, as here/here is power-ful evidence of union animus, and where the expla-nations given for the timing and selection criteriaare not credible, the fact that a few employees whohad not supported the Union were expelled alongwith those who had and that one or two union sup-porters remained does not preclude the finding thatdiscriminatorymotives lay behind the timing andselection. Certainly Respondent Alliance could rea-sonably believe that the sudden enforced departureof 11 out of 13 union supporters or fellow travelerswould be likely to put the brakes on an organizingcampaign. SeeMajesticMolded Products v. NLRB,330 F.2d 603, 606 (2d Cir. 1964).In sum,we find that the General Counsel hasproved by a preponderance of the evidence that, atleast in its timing and selection of employees, the 7May layoff violated Section 8(a)(3) and (1) of theAct.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents,AllianceRubberCompany,Hot 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSprings,Arkansas, and Robert A. Blankenship,d/b/a W.C.S. Polygraph Division, Little Rock, Ar-kansas,their officers, agents, successors, and as-signs, shalltake the action set forth in the Order asmodified.81.Add the following as paragraph A, l (b) and re-numberthe subsequent paragraphs."(b)Using the services of an agency which ad-ministerslie detector tests to interrogate employeesconcerningtheir union activities or sympathies orthe unionactivities of other employees."2. Substitute the attached notice marked "Appen-dix A" for that of the administrative law judge.CHAIRMANDOTSON, dissentingin part.I agreewith my colleagues and the judge thatthe Respondent,Alliance Rubber Company, violat-ed Section8(a)(3) and (1) of the Act by discharg-ing employeesGary Crosley, BarbaraRains, andDebra Luker for their union activities and furtheragreethat the Respondent engaged in other con-ductviolative of Section 8(a)(1) of the Act.' How-ever, I do not agree with their finding that poly-graph examinersJack Jackson and Robert Blanken-ship wereacting asagents of the Respondent whenthey questioned employees about their union activi-ties,nor do I agree with their finding that the Re-spondent's 7 May 19802 layoff of employees violat-ed Section8(a)(3) and (1) of the Act.On the agencyissue,the record reveals thatduring theweek of 7 April, Jackson was contract-ed by Spencer to conduct polygraph tests of em-ployees, including himself, as part ofan investiga-tion into a $9000 accounting discrepancy discov-ered at the Respondent's Hot Springs, Arkansas fa-8In accordance with our decisioninNew Horizons for the Retarded,283 NLRB1173 (1987),interest on and after1January 1987 shall becomputed at the"short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendmentto 26 U SC. § 6621 Interest onamounts accrued prior to 1 January1987 (the effectivedateof the 1986amendment to 26 U S.C. § 6621)shall be computed in accordance withFlorida SteelCorp.,231 NLRB 651 (1977).1I also join my colleagues in finding,contrary to thejudge, that Su-pervisor BillWalker's comment to employee Robert Walker-"to leave itas it is"-is too ambiguous to constitute a threat within the meaning ofSec. 8(a)(1) of the Act and agree with Member Stephens that Bill Walk-er'squestion to employee Burris, following her polygraph test, as towhether she had been asked about the Union was not coercive of Burns'Sec. 7 rights However, unlike my colleagues and the judge, I find thatthe Respondent did not violate Sec.8(axl) when, in responseto Luker'sunsolicited statement that she and her husband had been asked by theUnion to testify at the unfair labor practice hearing and that she had beentold that the layoff of employees was caused by their union activities, theRespondent's vice president,Richard Spencer, replied that he appreciatedthe information and thatLuker shouldlet him know if she heard any-thing else. Clearly,the unsolicited informationprovided by Luker toSpencer pertained to the Union's litigation posture at the upcoming hear-ing and not to any organizing activity Spencer's remark thus constitutesnothing more than an expression of his appreciationto Lukerfor her un-solicited information pertaining to legal matters and his interest in obtain-ing information of similar nature,whollyunrelated to any organizationalactivity its employees or the Union may have engaged in2All dates are in 1980,unless otherwise indicatedcility.The following week, Jacksonwas againcalled by Spencer to conduct further polygraphtestsbecause of several incidents of sabotage toproduction machinery. During his interviews, Jack-son asked employee Rogul-Moessinger questionsabout unions.3 However, in his report to Spencer,Jacksonmade no mention of the union-relatedquestions he had asked or of the employees' re-sponses to those questions.In late April, Spencer contracted withBlanken-ship to investigate further acts of sabotage at theHot Springs facility.During theexaminations,Blankenship asked several employees questionsabout the Union. Some employees admitted toBlankenship that they were aware of the Union orthat they had signed authorization cards, and, insome instances, either implicated themselves orothers as being activelyengaged in unionmatters.The judge found, and my colleagues agree, thatJackson and Blankenship were agents of the Re-spondent within themeaning ofSection 2(13) oftheAct, and that the Respondent is, therefore,liable under Section 8(a)(1) for their unlawful con-duct. In support of their agency finding my col-leagues and the judge infer that the Respondentknew of, and thereby implicity authorized, Jack-son's and Blankenship's questioning of employeesconcerning theirunionactivities.The record doesnot support their finding.Section 2(13) of the Act states that "[i]n deter-mining whether any personisacting as an `agent'of another person so as to make such other personresponsible for his acts, the question of whether thespecific actswere actually authorized or subse-quently ratified shall not be controlling." Rather,the question of an employer's liability under theAct for the conduct of another is, under Boardlaw, determined in accordance with the principlesof the law of agency.4 "The crucial and determin-ing factor in the establishment of an agency rela-tionship . . . concerns the authority of the allegedagent to actas an agent ina given manner for thealleged principal."5 The burden of proving that an8 Some supervisory personnel were also asked union-related questions4 Sunset Line & Twine Co,79 NLRB 1487 (1948),Westward Ho Hotel,251 NLRB 1199(1980).6Westward Ho Hotel,supra at 1207 An agency is defined as "the fidu-ciary relation which results from the mamfestation [sic] of consent by oneperson to another that the other shall act on his behalf and subject to hiscontrol, and consent by the other so to act "Restatement2d,Agency § IThe liability of theprincipal forthe acts ofhis agent will, in large meas-ure, depend on the nature or type or agency that is created A generalagent, for example-isauthorized to conduct a series of transactions in-volving a continuity of service-will subject a principal to liability for allconduct,whether authorized or not authorized.A specialagent, howev-er-one who is authorized only to do some particular act or to act onsome particular occasion-has no power to bind the principal for unau-thorized acts On the other hand, an independent contractor, unlike anContinued ALLIANCERUBBER CO.649agency relationship exists, as well as the nature andextentof the agent's authority, rests with theperson asserting the relationship,6 in this case theGeneral Counsel. The latter, however, producedno evidence at the hearing in support of an agencyfinding and, in my view, has not sustained herburden of proof. In fact, the funding of an agencyrelationship in this case is premised not on anyrecord evidence but rather on inferences and as-sumptions that are purely speculative and devoid ofany evidentiary support.With respect to Jackson, who did not testify atthe hearing,the record,as noted,indicates onlythat he was retained on a contractual basis initiallyto inquire into a possible allegation of theft, andsubsequently into alleged acts of sabotage to theRespondent's production equipment. Although hemay have inquired into Rogul-Moessinger's viewsconcerning unions, there is nothing in the record tosuggest that he had authority from Spencer, or anyothermanagement representative, to delve intosuch matters. Nor is there any evidence to showthat Spencer knew that Jackson had questionedRogul-Moessinger,or any other employee, con-cerning union matters for, as previously stated,Jackson did not inform the Respondent of theunion-related questions,nor did he make the re-sponses to those questions available to the Re-spondent.Despite the lack of evidence, my colleagues andthe judge nevertheless find that Jackson was anagent of the Respondent. In this regard, they inferthat the Respondent must have known of, andthereby implicitly authorized, Jackson's interroga-tion of Rogul-Moessinger because its own supervi-sors had previously engaged in similar conduct andbecause the Respondent "presented no evidence ofany business justification for the interrogation." Asto thelatter reason,the burden of proving theagency relationship is, as stated,on the GeneralCounsel, and the failure of the Respondent to comeforth with a business justification for Jackson's al-legedmisconduct does not relieve the GeneralCounsel of that burden.? Nor is there any rationalbasis for assuming,from the mere fact its supervi-sors had engaged in unlawful conduct, that the Re-spondent had expressly or impliedly authorizedJackson to engage in similar conduct.In light ofagent,will generallynot subjectan employer to liability for unathorizedactsThe independent contractor is defined as one who exercises someindependent calling, occupation,or employment,in the courseof whichhe undertakes,supplying his own materials and equipment,to accomplisha certain result,not beingsubjectwhiledoingso tothe direction andcontrolof hisemployer,but being responsible to his employer for the endto be achieved,and not forthemeansby which heaccomplishes itMechem,Outlinesof Agency §20 (3d ed)6Sunset Line&TwineCo, supra at 1506.7 Idthe above facts I find, contrary to my colleaguesand the judge, that Jackson was not an agent of theRespondent and that the latter is not responsiblefor any unlawful interrogations Jackson may havecommitted.Like Jackson, the record with respectto Blan-kenship is similarly devoid of any evidence to indi-cate that he was acting as agent for the Respond-ent.As stated, Blankenship was retained by Spen-cer to look into acts of sabotage and was paid a flatfee for each polygraph test administered. Althoughhe, too,made inquiriesinto employee union activi-ty during the course of his examinations, there isno evidence to indicate that he had been grantedauthority to do so as part of his sabotage investiga-tion.Nor is there any evidence in the record toshow that Blankenship had even been apprised be-forehand, by the Respondent, of its employees' in-volvement in union matters.8 Indeed, the recordsuggeststhatBlankenship's decision to questionemployees about their union activities may havebeen triggered by employee responses to otherquestions, rather than any prior knowledge of suchactivities.9His decision therefore to pursue this lineof inquiry is not inconsistent with his contractualobjective of trying to identify the saboteurs. Thefact that his inquiry was conducted in a vigorousmanner canhardly be viewed as evidence of theRespondent's prior approval of such conduct, assuggestedby the judge. Nor is the fact that Spen-cer knew of the organizing campaign before thetestswere administered sufficient to establish thatBlankenship had express or implied authority fromthe Respondent to question employees on mattersunrelated to the acts of sabotage. Under these cir-cumstances, I find that the General Counsel hasnot met her burden of showing that Blankenshipwas anagent of the Respondent" and, according-8Although the judge, for the most part, credited Spencer's testimonyin this case because it was undisputed and corroborated, he did not creditSpencer's testimony that he instructed Blankenship to inquire only intothe sabotage matter and did not inform Blankenship of the union activi-ties engaged in by employees.The judge's credibility determination con-cerning this aspect of Spencer's testimony is, inmy view,not entitled toany weight.The record clearly shows that Spencer's testimony in thisregard,like his other credited testimony, was not disputed by any otherwitness and,further,was corroborated by Blankenship,who was calledto testify by, and on behalf of,the General Counsel Further, as evidentfrom his decision,the judge's credibility determination was based not onhis observation of Spencer'sdemeanor while on the witness stand, butrather on the judge's personal assessmentof thelogical probabilities aris-ing from other testimony The Board is not bound by credibility resolu-tions which are based on such assessmentsKelco Roofing,268 NLRB 456(1983)The fact that Blankenship questioned some, and not all, employeesabout their union activities lends support to the inference that he pursuedthis line of questioning only after information pertaining to the Union hadbeen obtained from employee responses to other questions10 Indeed,the record strongly suggests that Blankenship was an inde-pendent contractor,rather than an agent of the Respondent Thus, he re-Continued 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDly, do not find the Respondent liable under Section8(a)(1) for any misconduct engaged in by Blanken-ship. I II alsofind, contrary to my colleagues and thejudge, that the Respondent's 7 May layoff was notdiscriminatorilymotivated. Their finding that thelayoff was discriminatory is based on the Respond-ent's union animus,as demonstrated by its unlawfulthreats and interrogations, and the fact that 11 ofthe 15 employees selected for layoff either wereidentified as union supporters or had refused toanswer questions about the Union during theirpolygraph tests. Although the judge found, and myceived a flat fee for each polygraph test he administered and presumablyfurnished his own equipment for the testingWhile Spencer provided himwith a list of suggested questions to guide him,none of which, incidental-ly, related to union matters,Spencer did not attempt to establish any con-trol over the manner in which the tests were to be administered Further,he made it clear to employees who volunteered to take the polygraphtest that Blankenship was not associated with the Respondent Blanken-ship's independence from the Respondent is underscored by the fact thathe revised many of the questions to him by Spencer and even substitutedsome of his own As an independent contractor,Blankenship'smiscon-duct would clearly not be attributable to the RespondentLacking any real evidence to sustain an agency finding and in an effortto bolster their rather tenuous position,the majorityfeels compelled todraw a negative inference from whattheyperceive as Spencer's failure toask Blankenship what type of "reactive"or "control"questions he in-tended to use and his purported failure to warn either Blankenship orJackson against asking union-related questions Initially, it should benoted that the record fails to establish whether Spencer did or did notmake inquiries of Blankenship concerning the types of questions hewould ask or whether he did or did not warn both polygraph examinersagainst questioning employees about their union activities Consequently,there is no basis for drawing such a negative inference Further, the ma-jority ignores the fact that the burden of proof is on the General Counselto prove the existence of an agency relationship and not on the Respond-ent to prove that one does not exist.Thus, it was for the General Counselto show whether Spencer did question Blankenship concerning the typesof questions he would use and to show whether he did or did not warnthe examiners against interrogating employees about their union activitiesi 1Contrary to the majority, there is no basis in the record for findingthat the Respondent cloaked Jackson and Blankenship with the apparentauthority to interrogate employees about their union activities Apparentauthority to do an act is, under agency law, created through some mani-festation by the principal(here, the Respondent)to a third party (an em-ployee) which reasonablycauses thethird party to believe that the prin-cipal consents to have the act done on his behalf by another person (thepolygraph examiners)purporting to act for him Restatement 2d,Agency§§ 8, 27 Two conditions,therefore, must be satisfied before apparent au-thority is deemed created(1) there must be some manifestation by theprincipal to a third party,and (2)the third party must believe that theextent of the authority granted to the agent encompasses the contemplat-ed activity Id § 8 Here the General Counsel who,as noted,bears theburden of proving the nature and type of authority created,produced noevidence showing that the employees were informedby theRespondent,through words or conduct,that the polygraph examiners were authorizedto question them about their union activities The record reveals onlythat the employees were told that the purpose of the polygraph examina-tionswas to investigate acts of sabotage.The statements made by Spen-cer to the two employees prior to their submitting to the polygraph testscannot be construed as a grant of apparent authorityRapid Mfg. Co,239 NLRB 465 (1978),Cagle's Inc,234 NLRB 1148(1978), and other cases cited by the majority are factually distinguishablefrom the instant case and do not support their view that the polygraphexaminers possessed,at least,apparent authority to act as agents for theRespondent Even assuming,arguendo,that Jackson and Blankenship hadbeen agents of the Respondent,they were at most special,rather thangeneral,agents.As such the Respondent would not be liable under Sec8(a)(1) for their unlawful interrogations inasmuch as they lacked the realor apparent authority to engage in such conductcolleagues agreed, that the layoff was instituted forvalid economic reasons, they nevertheless concludethat the layoff occurred 1 day after the completionof the polygraph tests so as to enable the Respond-ent to identify the union supporters and fulfill itsdesire to stem the Union's organizational campaignby ridding itself of those supporters. They also findthat the Respondent's selection of prounion em-ployees for layoff rendered the layoff discriminato-ry notwithstanding that it was motivated purely byeconomic considerations. Like their agency finding,my colleagues' finding in this respect is likewisenot supported by the record evidence.Thus, there is no basis in the record for findingthat Spencer, or any other management representa-tive,was privy to the polygraph test results priorto the layoff. Indeed, even assuming, arguendo,that the Respondent may have obtained this infor-mation, the evidence, including the polygraphquestions and answers, establishes the prounionidentity of only 7 of the 15 employees selected forlayoff.12The record evidence does not readilyidentify any of theremaining nine employees asprounion, although some undoubtedly were. Em-ployees Hight, Hullinger, and Ratliff, for example,did not testify at the hearing and neither they noremployee Robertson was shown to be a card signeror revealed as having any connection with theUnion during their polygraph test. EmployeesAtkins,Carter, and Healy allegedly executed au-thorization cards which were not properly authen-ticated because of questionable signatures or dates.More importantly, none of these three admittedduring their polygraph tests that they had signedcards. Contrary to my colleagues and the judge, anemployee's denial or refusal to answer questionsconcerning the Union does not constitute evidenceof that employee's prounion identity. In fact,Rogul-Moessinger's testimony reveals that she didnot become an active union supporter until afterthe layoff and that she did not reveal any pro- orantiunion sentiments in her interview with Blanken-ship. Finally, as noted by the judge in his decision,neither employee Hamilton nor employee Whi-taker,both union supporters,was selected forlayoff. In these circumstances, I find that the evi-dence is insufficient to support a pattern of dis-criminatory selection for layoff based on discerna-12The 15 employeesselectedfor layoff were Atkins,Burris,Carter,Healey,Hight,Hullinger,Martin,Oaks, Phillips,Ratliff,Robertson,Rogul-Moessinger,Sullivan,Walker, andWashington.Of these, onlyOaks,Phillips,Washington, Burns,Martin, Sullivan, andWalker hadbeenclearly identifiedas prounion based on their admission that theysigned authorizationcards or oninformation obtained duringthe poly-graph examinations ALLIANCERUBBER CO.ble union sympathies, and would dismiss the 8(a)(3)allegationsof the complaint.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT issue written warnings, discharge,refuse to reinstate or reemploy, or in any othermanner discriminate against employees because oftheir union activities.WE WILL NOT use the services of an agencywhich administers lie detector tests to interrogateemployees concerning their union activities or sym-pathies, or the union activities of other employees.WE WILL NOT threaten employees with loss oftheir jobs or other reprisals because of their unionactivities,membership, or support.WE WILL NOT coercively interrogate employeesconcerning their union membership— activities, orsupport and that of other employees.WE WILL NOT discourage membership in or ac-tivities on behalf of UBC, Southern Council of In-dustrialWorkers, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, or anyother labor organization by discharging employeesor discriminating against them in their hire andtenure.WE WILL NOT in any like orrelatedmannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer employees Jerry Atkins, LureneBurris,Johnny Carter, Gary Crosley, John Healey,HazelHight, Kevin Hullinger, Debra Luker, RosieMartin,MichaelOaks,ClaraPhillips,BarbaraRains,JudyRatliff,StevenRobertson,Debra(Rogul)Moessinger,LouiseSullivan,RobertWalker, and Alberta Washington immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent po-651sitions,without prejudice to their seniority or anyother rights or privileges previously enjoyed.WE WILL make whole the employees namedabove for any loss of pay or other benefits sus-tained by them by reason of our discriminationagainst them,with interest on any moneys duethem.WE WILL withdraw the written warning issuedto Barbara Rains and correct her personnel record.ALLIANCERUBBERCOMPANYWilliam Levy, Esq.,for the General CounselR.EddieWaylandandRobert L. Ballow, Esq. (King,Ballow,& Little),of Nashville, Tennessee, for Re-spondent Alliance Rubber Company.Robert D. Cabe, Esq. (Allen, Cabe & Lester),of LittleRock,Arkansas, for RespondentsWestern SecurityInc., and Robert A. Blakenship d/b/a W.C.S. Poly-graph Division.Kathy L. Krieger, Esq.,ofWashington,D.C., for theCharging Party.DECISIONSTATEMENT OF THE CASELAWRENCE W. CULLEN, Administrative Law Judge.This consolidated case was heard before me in HotSprings,Arkansas, on January 26, March 23-27, andApril 27-30, 1981, on a secondamended consilidatedcomplaint and notice of hearing issued December 30,1980, by the ActingRegionalDirector for Region 26, asamended at the trial,and arisesfrom charges filed byUCB, Southern Council of Industrial Workers, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO (the Union) alleging that Respondent AllianceRubber Company (Alliance) had violatedSection 8(a)(1)and (3) of the National LaborRelationsAct (the Act)and that Respondent Western Security, Inc. (Western)and Respondent Robert A. Blankenship, d/b/a W.C.S.Polygraph Division (Blankenship) had violatedSection8(a)(1) of the Act, and from a charge filed by DebraLuker, and individual,alleging a violationof Section8(a)(1)and (3) of the Act by Respondent AllianceRubber Company. i The complaint is joined by Respond-entAllianceRubber Company's answer filed January1981, as amended atthe hearing, where it denied thecommission of any violations of the Act and by the sepa-iThe charge in Case 26-CA-8480 was filed by the Unionon June 11,1980, amendedon July 21,1980, and alleges violations of Sec 8(axl) and(3) of the Act were committed by the EmployerThe charge in Case 26-CA-8559 was filed by the Unionagainst Robert A Blankenship, d/b/aW C S Polygraph Division on July 30,1980, and amended on August 21,1980,to includeWestern Security,Inc, and alleges violations of Sec8(a)(1) ofthe ActagainstRobert A Blankenship d/b/a W C S. Poly-graph Division and WesternSecurity, IncThe charge in Case 26-CA-8717 was filed by the Union on November 3, 1980,and alleges violationsof Sec 8(a)(1) and(3) of the Act werecommittedby the Employer. Thecharge in Case26-CA-8908 was filed on February 20, 1981, by DebraLuker, an individual,and alleges violationsof Sec 8(a)(1) and(3) of theAct were committed by the Employer 652DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrate answer of Respondent Robert A. Blankenship d/b/aW.C.S.PolygraphDivisionfiledJanuary1981,asamended at the hearing, where he denied the commissionof any violations of the Act and by the separate answerof Respondent Western Security, Inc. filed January 7,1981, as amended at the hearing, where it denied thecommission of any violations of the Act.The complaint, as amended at the hearing, alleges thatAlliancecommitted numerous violations of Section8(a)(1) of the Act in response to the Union's organiza-tional campaign of its facilities in Hot Springs, Arkansas,commencing in April 1980;2 that about April 14, Alli-ance terminated its employee Gary Crosley; that aboutMay 7, Alliance terminated its employees Jerry Atkins,Lurene Burris, Johnny Carter, John Healey, HazelHight, Kevin Hullinger, John Hutchison, Rosie Martin,Michael Oaks, Clara Phillips, Judy Ratliff, Steven Rob-ertson,Debra (Rogul)Moessinger,Louise Sullivan,RobertWalker, and Alberta Washington; that October31,Alliance terminated its employee Barbara Rains; thatabout January 19, 1981, Alliance terminated its employeeDebra Luker; and that each of said terminations consti-tuted violations of Section 8(a)(3) and (1) of the Act.The complaint also alleges the commission of violationsof Section 8(a)(1) of the Act by Robert A. Blankenshipd/b/a W.C.S. Polygraph Division.On the entire record in this case, including my obser-vations of the demeanor of the witnesses and after dueconsideration of the briefs filed by Counsel for the Gen-eral Counsel, Respondents, and Charging Party, I makethe followingFINDINGS OF FACT AND ANALYSIS31. JURISDICTIONA. The Business of the RespondentsThe complaint alleges, and Respondent Alliance ad-mitted in its answer, that it is a corporation with anoffice and place of business in Hot Springs, Arkansas,and is engaged in the manufacture of rubber bands andthat annually in the course and conduct of its businessoperations, it sold and shipped from its Hot Springs, Ar-kansas facility products, goods, and materials valued inexcess of $50,000 directly to points outside the State ofArkansas and that annually in the course and conduct ofitsbusiness operations, it purchased and received at itsHot Springs, Arkansas facility products, goods, and ma-terials valued in excess of $50,000 directly from pointsoutside the State of Arkansas. The complaintalleges, Re-spondent Alliance admitted in its answer, and I find, thatall times material here Respondent Alliance was an em-ployer within the meaning of Section 2(2), (6), and (7) ofthe Act.The complaint alleges, and Respondent Western admit-ted in its answer, that it is a corporation with an officeand place of business in Little Rock, Arkansas, and is en-gaged in the business of providing security guard service2All dates are in 1980 unless otherwise stated2The following includes a composite of the testimony of the witnessesat the hearing, which testimony is credited except as specific credibilityresolutions are madeand that annually, in the course and conduct of its busi-ness operations, it provided services valued in excess of$50,000 for other enterprises within the State of Arkan-sas, including Respondent Alliance. The complaint al-leges,Respondent Western admitted in its answer, and Ifind that it is an employerengaged incommerce withinthe meaning of Section 2(2), (6), and (7) of the Act.Respondent Blankenship admitted in his answer the al-legation in the complaint that he, at all times materialhere,was a proprietorship with an office and place ofbusiness located in Little Rock, Arkansas, referred to asW.C.S's facility and was engaged in the business of poly-graph testing. Respondent Blankenship denied theallega-tions in the complaint that he provided services valued inexcess of $50,000 for other enterprises within the State ofArkansas, includingRespondentAlliance,and alsodenied the complaint allegation that he is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act. The General Counsel con-tends that Respondents Western and Blankenship consti-tute a single employer and by virtue of the relationshipof Blakenship to Western that Respondent Blankenship isengaged in commerce within the meaning of the Act.Neither the original complaint nor any of the amend-ments allege any violation of the Act by Western andcounsel for Respondents Western and Blankenship arguethat the only reason for inclusion of Western as a partyin this proceeding is to assert jurisdiction overBlaken-ship. I find the record gives support to counsel'sargu-ment in this regard as there was no evidence presentedby the General Counsel at the hearing of any violation ofthe Act having been engaged in by Western. I find thatthe General Counsel has failed to prove that Western Se-curity, Inc. and W.C.S. Polygraph Division constitute asingle-integrated enterpriseand a singleemployer withinthe meaning of the Act. The evidence showed that West-ern Security, Inc. is a corporation in which WilloughbyT. Blankenship has an ownership interest and in whichhis son Robert A. Blankenship has no ownership interestwhereas W.C.S. Polygraph Divisionis a soleproprietor-ship owned by Robert A. Blankenship. The business ofWestern is the furnishing of security and guard serviceswhereas W.C.S. Polygraph Division provides polygraphservices.The evidence showed that although Robert A.Blankenship d/b/aW.C.S. Polygraph Division rentsoffice space from Western, he pays Western the sum of$200 per month rent and also furnishes polygraph exami-nation services at a reduced rate for the consideration forthe office space. There was no current evidence ofcommon control of the two businesses. Rather, the evi-dence showed that the office equipment and supplies areseparately owned. There was no evidence that Westernand W.C.S. Polygraph Division have held each other outas a single enterprise. Rather, the entrance to the officesetsout separate signs forWestern and W.C.S. Poly-graph Division. In the instant case, although Blankenshipwas referred to Spencer by W. T. Blankenship, the ar-rangements for this service were made between R. A.Blankenship and Spencer and Alliance was billed direct-ly by W.C.S. Polygraph Division for these polygraphservices.Although there was evidence that R. A. Blan- ALLIANCERUBBER CO.653kenship received referrals for a portion of the business ofW.C.S. Polygraph Division, there was no evidence ofany sharingof fees between Western and W.C.S. Poly-graphDivision.Although the name of R. A. Blanken-ship appearedon stationery of Western, W. T. Blanken-shiptestified that this related to a prior period whenR.A. Blankenship had been employed by Western. Ad-ditionally, each of the two enterprises operates throughitsown employees with no evidence of any sharing ofemployee services. Consequently, I conclude as arguedin RespondentsWestern and W.C.S. Polygraph Divisionbriefs that there has been no evidence of interrelation ofoperations,centralizedcontrolof labor relations,common management,or common ownership or control.I conclude that the General Counsel has failed to showthatWestern and W.C.S. Polygraph Division are asingle-integrated enterpriseor the alter ego of the other.SeeUnited Constructors,233 NLRB 904 (1977);Lauer'sFurniture Stores,246 NLRB 360 (1979); andBob'sMotors,241 NLRB 1236 (1979). Accordingly, I shall recommendthat the complaint be dismissed in its entirety with re-spect toWestern Security, Inc. I also find for reasonswhich will be detailed infra in this decision that RobertA. Blankenship d/b/a W.C.S. Polygraph Division wasan agent for Alliance withinthemeaningof Section2(13) of the Actat all relevanttimes hereand an em-ployer withinthe meaningof Section 2(2) of the Act.B.The LaborOrganizationAlthoughthe complaint did not allegethat the Unionisa labor organization,the Respondentraised no issueconcerningthe Union's status as a labor organization andI find that it is clear fromthe recordbefore me and es-tablished Board precedentthat the UBC, Southern Coun-cil ofIndustrialWorkers, United Brotherhood of Car-penters andJoiners of America, AFL-CIO is a labor or-ganizationwithin themeaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Respondent, Alliance,is engagedin the manufac-ture and saleof rubber bands and is comprised of five di-visions locatedin Alliance, Ohio; Hot Springs, Arkansas;Franklin,Kentucky; El Monte, California; and Waldorf,Germany. The alleged unfair labor practices concernevents involving the Hot Springs, Arkansas facility anditsemployees.The overall responsibility for the entireoperationof Respondent Alliance and its five divisionshad been underRichardSpencer,itsvice president forapproximatelythe past 5 years at the time of the hearing.The HotSprings andAlliance, Ohio divisionsare manu-facturing divisionsand the other divisions are warehous-ing facilities.Spencer testified that in early 1980, WilliamPenny was in chargeof production of all divisions in theUnited States and Robert Hatfield reported to sales ac-tivitiesin the UnitedStates.Penny and Hatfield was incharge of sales activitiesin the United States. Penny andHatfield reported to Spencer. Tom Davis was the pro-duction managerfor the Hot Springs facility. Spencerlives in a mobilehome on the plant premises. In early1980,Spencer was not responsiblefor the direct oper-ation of the Hot Springs facility but spent the major por-tion of his time at the Alliance facility in Germany andtravel to and from the United States.Spencer testified that in early 1980, he became awareof a series of problems associated with the Hot Springsfacilityas a result of complaints from neighbors andword from caretakers of the property concerning the al-leged activities of the employees at the Hot Springs facil-ity,particularlyduring the night and early morninghours. These activities were alleged to have taken placein the parking lot and to involve the use of marijuanaand the occurrence of loud noises from the plant parkingarea at night. Spencer attempted, without success, to in-vestigate these matters by checking the parking lot atnight.Additionally,while he was in Germany, Spencerlearned that Alliance's quality assurance certificate fromthe General Services Administration (GSA) was suspen-dend as a result of undercured rubber bands which hadbeen shipped from the Hot Springs facility. In early1980, the General Services Administration was the larg-est customer of the Hot Springs facility's output and ac-counted for approximately 90 percent of the productionat the Hot Springs facility under two contracts awardedby GSA of Alliance. The significance of the loss of thequality assurance certificate is a delay in Alliance's deliv-ery schedule and receipt of payment pending advance in-spection by GSA of each shipment with the consequentlikelihood that Alliance could not meet its scheduled de-livery dates and would be held in default under the GSAcontract as well as incur production problems. In March,Alliance was notified it was in default under its GSAcontract delivery schedule. Spencer also testified that ahigh percentage of scrap was being generated at the HotSprings facilityas a resultof undercured and offsizerubber bands and foreign matter in the rubber mix.On April 9, Spencer took over direct operation of theHot Springs facility and terminated Production ManagerTom Davis. At this time Alliance operated three shifts.Spencer testified that a large accounting discrepancy wasdiscovered and Spencer conducted a meeting of theoffice personnel concerning it. In order to resolve theproblem, Spencer arranged for a polygraph examiner,Jack Jackson, to be available and he, himself, took apolygraph examination and offered the opportunity totake an examination on a voluntary basis to other person-nel, thus commencing the use of the polygraph at theHot Springs facility.Spencer testified that during this period and priorthereto, there were numerous incidents of damage toequipment and material which he regarded as the resultof "sabotage" (intentional acts) occurring at the HotSprings facility.He testified to numerous incidents re-ported to him and that he personally took photographsof foreign matter in the rubber mix, including parts of abroom,kleenex inmachinery, a styrofoam cup in a pipe,and fire extinguishers emptied and placed under refuse.Spencer testified that many of these items resulted inburned out motors and damages to machinery and thou-sands of dollars of damage. He also received a visit froman agent of the Enviromental Protection Administrationwho broughtin samplesof Alliance's material (an experi- 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmental Picco Resin) which had been dumped without au-thorization at a landfill. Alliance was also contacted bythe metropolitan water and sewer system concerning thepresence of large chunks of rubber in the pumping sta-tion.Traces of the Picco Resin were also found in thecompany's rubber mix resulting in contamination. Re-spondent presented numerous photographs and exhibitsof these incidents (R. Alliance Exhs. 45 to 74). Approxi-mately the end of April, Spencer learned there had beena narcotic agent from the Hot Springs Police Depart-ment investigating drug traffic at Alliance's plant. Icredit Spencers testimony as sent out above. Althoughthere was some limited testimony presented by the Gen-eralCounsel through witness Gary Crosley, a formermaintenance man and others, that the plant was dirty andthe machines were in need of repair, I find that Spencer'stestimony was largely unrebutted concerning these inci-dentsand aspartially corroborated by several employeesconcerning several incidents although no employee ad-mitted any knowledge of intentional acts of destructionof property or interference with the operations of theHot Springs plant. I find that the evidence was clear andconvincing and unrebutted that there was a high inci-dence of foreign matter in the rubber mix and clear evi-dence of the intentional placement of foreign matter suchas kleenex in the machinery in certain incidents involvingthe dismantling of the machinery and the placement ofthe foreign matter in it.The General Counsel alleges that in early April 1980,there was an ongoing organizational campaign conductedby the Union in an effort to organize Alliance's HotSprings facility, that during this campaign Alliance ter-minated maintenanceman Gary Crosley who had report-ed to an Alliance supervisor in early 1980 that he hadbeen contacted by a "union;" terminated employee JohnHutchison; engaged in numerous violations of Section8(a)(1) includingthe administration of polygraph exami-nations to its supervisors and employees in early Aprilby polygraphexaminerJackJackson and its plant em-ployees on April 30 and May 1 and 6 by polygraph ex-aminerRobertBlankenship and elicited informationabout their own and other employees' union activitiesduring these examinations and terminated employeesidentified with the union campaign in a layoff for pretex-tual economic reasons on May 7. The General Counselalso allegesthat Respondent Robert A. Blankenship vio-lated Section 8(a)(1) of the Act by his interrogation ofRespondent's employees concerning their union activi-ties.The General Counsel also alleges that RespondentAlliance unlawfully terminated Barbara Rains in Octoberand Debra Luker in January 1981 for their union activi-ties.Respondent Alliance contends that the polygraph ex-aminations conducted of third-shift employees and super-visors in early April related to damage occurring on thethird shift and that Bill Krenzelok (the quality assurancemanager atthe Hot Springs facility) was polygraphed athis request after he (Krenzelok) expressed concern thatHatfield and Penny did not trust him. Spencer testifiedthathe neither gave Jackson instructions concerningquestioning employees about union activity nor did hereceive information from Jackson concerning union ac-tivities of his employees although he acknowledged re-ceiving reports of the polygraph examinations.Krenze-lok testified that he was asked by Jackson in the poly-graph exmination whether he had conspired with anyunion against A.R.C.O. (Alliance) or whether he had anydealingswith a union.Foreman BillyWayne (Bill)Walker testified he was also interrogated concerningunion activities.Debra(Rogul)Moessinger testified thatshewas administered the polygraph examination onApril 23 (the polygraph examination administered byJackson)and was questioned concerning a union.Ostensibly, as a result of the damage of Aliance's ma-chines and the contamination in its rubber material mix,Spencer engaged the guard service of Western Security,Inc. and testified that he discussed the problems of sabo-tage with Willoughby T. (W. T.) Blankenship the gener-almanager and security chief and a part owner of West-ern Security.He also requested a recommendation for apolygraphexaminer to examinethe employees.W. T.Blankenship arranged for guards to be assigned to Alli-ance facility in Hot Springs and recommended his sonRobert A. (R. A.) Blankenship who operated a sole pro-prietorship under the name of W.C.S. Polygraph Divi-sion and maintainedhis officein the same suite as West-ern Security.W. T. Blankenship testified he called hisson R. A. Blankenship and told him to call Spencer andmake arrangements for the polygraph examination. R. A.Blankenship called Alliance and made arrangements forthe polygraph examination of the employees, which headministered on April 30 and May 1 and 6. The examina-tions were administered in a separate building behind theplant.The employees were calledin groupsof three.Spencer (in the presence of the chief security guard of adetail of four or five guards assigned to the Allianceplant) questioned them whether they had any informa-tion concerning the alleged sabotage at the plant andshowed them photographs of alleged damage and piecesof rubber material with foreign substances there. Afterinitialquestioning of the employees, Spencer told themthey could choose to take a polygraph examination withthe exception of pregnant women who were excludedfrom the polygraph examination and went in singly to anadjacent room where R. A. Blankenship had set up hispolygraphequipment and administered the examination.Blankenship initially questioned the employees prior tothe test and took non verbatim notes and then adminis-tered the formal examination. Several of the employeeswho testifiedin this proceeding concerning the adminis-tration of the test to them were asked questions concern-ing their knowledge of union activities with some vari-ations as to questions asked of each individual.Accord-ing to Spencer and Blankenship,the focus of the testswas to be on alleged sabotage and there was no discus-sion of or request by Spencer to Blankenship that hemake inquires concerning union activities.In support ofthis testimony, Respondent introduced two exhibits intoevidence that contained the list of questions given toBlankenship by Spencer. Spencer testified that the focusof his own pretest interview was on sabotage and therewas no mention of a union.However,witnesses Debra(Rogul)Moessinger and Louise Sullivan testified that ALLIANCERUBBER CO.655Spencer did make mention of a union during his pretestinterview.Blankenship testified that he routinely asks questionsconcerningunion activity when he polygraphs employ-ees concerning possible sabotage of an employer's prop-erty or operations. He testified that in this instance, heforgot to ask the union questions initially but commencedto ask them after one of the employees mentioned unionactivity. Some of the employees examined on April 30were not questioned concerning union activity. The un-rebutted testimony of the employees who were askedquestions concerning union activity by Blankenship asborne out by Blankenship's notes and copies of theirpolygraph examinations show that Blankenship activelypursued the issue of union activities. Blankenship in-quired as to employees' knowledge of union activities,whether they had signed a card, were members of aunion, attended union meetings, inquired into the identityof the union adherents, and suggested names of employ-ees who might be engaged in union activities. This ques-tioningwas sometimes followed up by statements byBlankenship that he already knew who the union adher-ents were so the employee ought to tell him and that theemployees ought to be concerned about their own jobs.The employees variously responded that they did notknow anything about union activities, or that they hadsignedcards or knew of union meetings or were mem-bers of other unions or related their knowledge of theunion activities of other employees. The final part of thepolygraph examination contained a question by Blanken-ship whether the employees knew more about the unionthan they had related. In this fashion, a number of em-ployees were identified as active union adherents (i.e.,engagedin the solicitation of union cards or in attendingunion meetings),others as having signed union cards,having been members of other unions. Some employeesrefused to implicate other employees in union activity.The polygraph examinations administered by Blanken-ship commenced on April 30 and continued until themorningof May 1. Blankenship returned on May 6 tocomplete the examinations. He testified he made no men-tion of union activity to Spencer during this time and didnot sendout the completed typed polygraph reports untilafterMay 7, the day of the layoff. Spencer testified thathe was not aware of Blankenship's focus on union activi-tiesduring this entire period and was not otherwiseaware of the union activity at the Hot Springs facility, orthe involvement of any employee there until sometimeafter the layoff of May 7. I do not credit Spencer orBlankenship with respect to their denials, that Spencerhad knowledge and his concerns therefrom to Blanken-shipprior to theadministrationof the polygraph exami-nationsby Blankenship. Nor do I credit Spencer's orBlankenship's denials that the result of the tests and theanswer of the employees were made known to Spencerprior to May 7. In view of my findings hereafter set outwith respect to certain 8(a)(1) violations engaged in bySpencer and his supervisors and agents prior to and afterthe administration of the polygraph examinations and inview of Blankenship's aggressive pursuit of the uniontheme in his examinationof the employees, I find thatSpencer's knowledge and that of Respondent Alliance ofan organizationalcampaignprior to the administration ofthe polygraphexaminationmay be inferred. I also findthat Spencer's knowledge of the results of the polygraphexaminations with respect to the union sympathies andactivities of his employees prior to the May 7 layoff maybe inferred. I find implausible and do not creditBlanken-ship's testimony that he informed Spencer that there wasa "drug" problem but made no mention of union activi-ty. In view of the overwhelming evidence that one ofthe primary targets of Blankenship's questionswas unionactivity, I find inconceivable his assertion that he madeno mention of this to Spencer but merely informed Spen-cer that he had a "drug" problem.On May 7, Respondent laid off 15 employees (JerryAtkins,LureneBurris,Johhny Carter, John Healey,Hazel Hight, Kevin Hullinger, Rosie Martin, MichaelOaks,Clara Phillips, Judy Ratliff, Steven Robertson,Debra (Rogul)Moessinger,Louise Sullivan,RobertWalker, and Alberta Washington). Of this total, all butCarter, Hight,Hullinger,and Ratliff testified at the hear-ing.Atkins was administered a polygraph test by Blanken-ship on April 30, and testified that he was questionedwhether he had heard about union activity. He repliedyes but refused to answer when asked if he knew ofanyone else talking about the Union. Atkin's testimonywas not specifically rebutted by Blankenship. Althoughthe polygraph test itself and the nonverbatim notes takenby Blankenship do no reflect any questions concerning aunion, I note that the procedure followed byBlanken-ship was to ask informal questions and take nonverbatimnotes prior to the test. Accordingly, I credit Atkin's tes-timony as set out above.Burris testified she had solicited union cards in thebreakroom and on the parkinglot.Burriswas adminis-tered the polygraphexaminationon April 30 and toldBlankenship that she had been approached by Lee (Wen-dell Lee) in response to his inquiry whether she had beenasked abouta union.I creditBurris'unrebuttedtestimo-ny which is corroborated by Blankenship's notes and thepolygraphexamination.Carter, who did not testify, was polygraphed on April30 and the examination and notes do not reflectquestionshaving been asked of him concerninga union.Healey, who was administered a polygraphexamina-tion on April 30, testified he was asked three or fourquestions about the Union and told Blankenship that hehad signed a union card. Blankenship's notes and thepolygraphexaminationreflect that Healey toldthe exam-iner that he had been approached to join a union withinaweek to a week and a half prior thereto and thatLurene (Burris),IleneHamilton, and Louise (Sullivan)had told him about a meeting but he did not attend. Thenotes and the examination also reflect that Healey toldthe examiner that he was a member of the InternationalAssociation of Machine and Aerospace Workers in Con-necticut.The polygraphexaminationwas administered to Highton April 30 and the examination and notes reflect thatHight told the examiner that she had been approached 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDby Martin a week prior thereto and had a union card butshe did notsign it.Hullingerwas administered a polygraph examinationMay 1 and theexaminationreflects that he was askedwhether he knew more about the Union than he hadstated, to which he replied no. Neither the notes nor theexaminationreflect what else was asked of Hullinger re-garding the Union.Martin was administered a polygraph examination onApril 30 and testified that she told Blankenship that shehad heard rumors of union activity, but would not givethe names of anyone involved. Blankenship told her toworry about her own job. She testified she was repeated-ly asked questions concerning the Union and that, as sheleft, the examiner asked her what she thought about aunion to which she replied one was necessary in orderthat the examiner could not do what he had (interrogat-ed her concerning union activities). The examination andnotes reflect that Martin told Blankenship she had heardsome people discuss the formation of a union and someliked the idea. I credit the unrebutted testimony ofMartin which is partially supported by the examinationand notes.Oaks, who was administered the polygraphexamina-tion on May 6, testified he was asked by the examinerwho had approached him about the Union and that theexaminersuggested the names of Rosie (Martin), Lurene(Burris), or Louise (Sullivan) and that he answered thathe had been approached by Burris and hadsigned acard, and heard about a union meeting. I credit the unre-butted testimony of Oaks, which is partially supportedby the examination and notes.Phillips,who was administered the polygraph exami-nation on April 30, testified she acknowledged to Blan-kenship that she had signed a union card and had dis-cussed the Union with Sullivan. She was asked by Blan-kenship whether Rosie (Martin) had signed a card. Phil-lips testified she told him she did not know, whereonBlankenship told her he already knew and that she hadher own job to think about. The examination and notesreflect that Phillips acknowledged having been ap-proached by Louise (Sullivan) and Lurene (Burris) andthat she (Phillips) had signeda unioncard. I credit theunrebutted testimony of Phillips, which is partially cor-roborated by the examination and notes.Ratliff was administered a polygraphexamination onMay 6. The examination reflects that she was askedwhether she knew more about the Union than she hadstated and the notes reflect that she replied no.Debra (Rogul) Moessinger testified that she had notbeen aware of the union organizational campaign until 2weeks after the layoff. She was administered the poly-graph examination on two occasions (April 23 and May1).The examination and notes of the MayIexaminationreflect that she stated she had not been approached by aunion andwas asked by the examiner whether she knewmore about the Union than she had stated.Moessingeralso testified that prior to the polygraphexamination ad-ministered to her on April 30 (a copy of the examinationlists the date of May 1) Spencer discussed the sabotagewith her and told her "he thought maybe the Union wasinfluencingit" and also stated "that at the most, if theUnion had gotten in, the plant would not be runningunder operation." Moessinger also testified that she wasasked about employee Kerry Roden during the secondpolygraphexaminationand that the examiner also toldher the second shift was a bad shift. I find that Moes-singer was mistaken in her placement of the date of thesecond polygraph test as April 30 rather than May Iwhich I find to be the correct date. Although Spencerdenied making any statements concerning the Union, Icredit Moessinger's testimony as set out above.Sullivan was administered the polygraph examinationon April 30. Sullivan testified that between the time shesigned a union card (April 15) and the time of the poly-graph examination there were meetings among the em-ployees concerning the Union and that three meetingswere held at her home (one between Union BusinessRepresentative Lee and herself), a second meeting at-tended by Ilene (Hamilton), Lee, and herself, and a thirdmeeting attended by Lee, Clara Phillips, and herself. Sul-livan testified that prior to the administration of the poly-graph, Spencer told her that the polygraph had to dowith sabotage and he thought the Union might be"paying off somebody to get the work done in Ohio."She testified that during the course of the polygraph ex-aminationshewas asked whether she knew anythingabout the Union and replied, "No" The examiner alsoasked her whether she was aware of a union meetingthat had taken place that morning and she replied, "No"although there had been a meeting between herself andLee that morning The polygraph examination and thenotes reflect that Sullivan told the examiner that some-one had called her 2 or 3 weeks prior thereto about aunion but that she did not know anything about a unionmeeting on the day of the examination. The examinationalso reflects that she was asked whether she knew moreabout the Union than she had told the examiner. I creditSullivan's unrebutted testimonyas setout above and ascorroborated in part by the examination and notes.Robert Walker was administered the polygraph exami-nation onApril 30. He testified that he was asked wheth-er he knew of union activity or who had signed unioncards and replied, "No." Although the polygraph exami-nation and the notes do not indicate that any questionsabout a union were asked of Robert Walker, I creditWalker's unrebutted testimony.AlbertaWashington was administered the polygraphexaminationon May 6 She testified that she told the ex-aminer that she had signeda unioncard and that RobertWalker had approached her and told her he had signed aunion card The polygraphexaminationand notes reflectthat she told the examiner that two men had come to herhome and she had signed a union card and that she heardthatLouise (Sullivan) and RobertWalker had alsosigned a union card and that she was told about a unionmeeting the preceding day by Clara Phillips which hadbeen attended by Louise (Sullivan), and that RobertWalker had told her he had solicited union cards. IcreditWashington's testimony,which is partially sup-ported by the examination and notes. ALLIANCERUBBER CO657B. The Alleged8(a)(1) Violations1.Paragraph 7 of the complaint allegedinterrogation and threats by Second -ShiftSupervisor Billy Wayne (Bill) Walker4Burristestified that immediately after she was adminis-tered the polygraphexamination(April 30)., her supervi-sor,BillWalker, asked her whether she had been askedanything about the Union and she i epeated for him whatshe had told the polygraph examiner. Bill Walker testi-fied he did not recall this conversation. I credit Burris'testimony concerning this inquiry by BillWalker andfind that under the circumstances of this case this inquirybyWalker constituted unlawful interrogation of Burrisconcerning her knowledge of union activities at the plantand that Respondent Alliance thereby violated Section8(a)(1) of the Act.Oaks testified that approximately a week. prior to thelayoff, BillWalker approached hire and asked who wasstarting the union and stated that he (BillWalker)thought it was Martin. Oaks testified he (Oaks) did notanswer.BillWalker testified at the hearing that he didnot recall such a conversation and denied that he madeany inquiries of Oaks about the Union. I credit the testi-mony of Oaks over that of Bill Walker and find thatWalker did interrogate Oaks concerning the union andthatRespondentAlliance thereby violated Section8(a)(1) of the Act.Robert Walker testified on cross-examinationthat 7 or8 days prior to the layoff, Supervisor Bill Walker ap-proached him at work and told him that he (RobertWalker) knew how Spencer felt about whatwas goingon and advised Robert Walker to "leaveitas it is."Robert Walker had previously testified on direct exami-nation that BillWalker had used the word "Union" inthe conversation but acknowledged on cross-examinationthat the word "Union" was not used by Bill Walker.However, under the circumstances, I conclude that BillWalker was referring to the Union, in view of the con-text of the conversationand similarinquiriesmade byBillWalker of other employees concerning union activi-ties.BillWalker testified that he did not recall any con-versation with Robert Walker in late April or early Mayconcerninga union. I credit the testimony of RobertWalker over the lack of recall of Supervisor Bill Walkerand find that the inquiry by Bill Walker concerning theUnion constituted unlawful interrogation and Respond-ent Alliance thereby violated Section 8(a)(1) of the Actand that Bill Walker's warning to Robert Walker that heshould leave it as it is constituted an unspecified threatand that Respondent Alliance thereby violated Section8(a)(1) of the Act.*The complaint alleges, the answer of Respondent Alliance admits,and I find that at all times material Vice President Richard Spencer,Quality Control Manager Bill Krenzelok,Shift Foreman Billy Walker,Shift Foreman Cecil William Bennett(Sr ), and Assistant Shift ForemanBillyHarold Hughes were supervisors of Respondent Alliance within themeaningof Sec 2(11) of the Act andagents of RespondentAlliancewithin the meaning of Sec 2(13) of the Act I also find on the basis ofthe credible evidence that Personnel Manager Tommie Graham was a su-pervisor and agent of Respondent Alliance within the meanng of Sec.2(11) and (13) of the ActSullivan testified that onMay 5 her supervisor, BillWalker, approached her and employeeIleneHamiltonand asked them whether they hadsigned a union card.Hamilton asked whether they would be "fired" if theyhad signeda unioncard and Walker replied in the nega-tive unless they were a "leader." Walker proceeded totell them about the experience of his mother with aunion. Sullivan testified that both she and Hamilton toldWalker they had signed a union card. Walker testifiedthat he recalled the conversation occurring in April butdid not recall how it got started and could not rememberwhether anything was said about union cards but that hewas under the impression that both Hamilton and Sulli-van had signed cards. I credit Sullivan's testimony as setout above regarding the incident which is partially cor-roborated by Walker. Accordingly, I find that the ques-tioning of Sullivan and Hamilton by Walker concerningwhether they had signed a union card constituted unlaw-ful interrogation and that Respondent thereby violatedSection 8(a)(1) of the Act. I also find that Walker's replyto Hamilton's inquiry that they would not be fired unlessthey were a "leader" constituted and unlawful threat ofdischarge and that Respondent Alliance thereby violatedSection 8(a)(1) of the Act.Debra Whitaker, the sister of Rosie Martin, testifiedthat approximately 2 weeks after the layoff of May 7,BillWalker approached her and said he was sorry hersister(RosieMartin) had been laid off, but sooner orlater it was going to catch up with them and that a lot ofpeople thought the layoff was because'of the Union butitwas not because the Union had tried to come in behindhis back and they could not get in that way.In the sameconversationBillWalker toldWhitaker that RobertWalker had spilled everything.Walker testified he didnot recall this conversation. I credit Whitaker's testimo-ny as set out above. However, I find Walker's statementstoWhitaker to be susceptible of two interpretations, onereferring to union activity and the second referring tosabotage, particularly in view of Walker's reference toRobert Walker who denied knowledge of union activitybut had discussed sabotage in the polygraphexamination.Accordingly, I find that the evidence is insufficient toprove a violation of the Act with respect to the state-ments made by Walker to Whitaker.2.Paragraph 8-alleged interrogation of employeesby Supervisor Bill KrenzelokAlbertaWashington testified that the day after shesigned a union card (April 29) she discussed the matterwith fellow employee Susan Clark and Clark advised herto tell someone in the office about it. Washington repliedshe was afraid to do so and Clark talked to Quality Con-trol Supervisor Krenzelok. Krenzelok approached Wash-ington and asked her if she had a union card and she re-plied "no" and he told her he knew about it so she mightaswell tell him. She then told him that she had somecards at home but did not know where they were locat-ed and Krenzelok told her to bring them in when shefound them. Washington testified that on the following 2daysKrenzelok inquired whether she had found theunion cards. Although Clark was called as a witness by 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent, she was not questioned concerning this inci-dent.Krenzelok testified that Washington volunteered tohim that she had a union card and he asked her to bringone in as he was unaware of what a union card was andlater asked her if she had brought the card in, but shestated she had lost it. I credit Washington's version ofthese conversations, which I find to be logical and findthat Krenzelok's interrogation of Washington was unlaw-ful and that Respondent Alliance thereby violated Sec-tion 8(a)(1) of the Act.3.Paragraph 9(a)-the alleged threat by SupervisorJerryBinghamWashington testified that 2 or 3 days prior to thelayoff of May 7, she had been talking with Krenzelokabout the Union and that afterward her supervisor, JerryBingham, approached and asked her what she had beentalking to Krenzelok about. She told Bingham that Kren-zelok had been inquiring "about the Union card and theUnion," whereon Bingham told her that "I better nothave anything to do with that because I would get introuble." I credit Washington's testimony concerning thisconversation,which is unrebutted as Bingham did nottestify. I find that Bingham's statement to Washingtonwas an unspecified threat of reprisal if Washington con-tinued to engage in union activities and that RespondentAlliance thereby violated Section 8(a)(1) of the Act.4. Paragraph 9(b)-alleged threat by Spencer aboutApril 30 that Respondent Alliance woulddiscontinue operations at its Hot Springs facilityrather than bargain with the UnionDebra (Rogul) Moessinger, a former employee whowas administered polygraph examinations of April 23and 30, testified that prior to the polygraphexaminationon April 30, Spencer explained that the reason for thetestswas "sabotage" and "he thought maybe the Unionwas influencing it." She further testified that Spencerstated, "That at the most, if the Union had gotten in, theplantwould not be running under operation." Spencerdid not directly respond to the testimony of Moessingerbut testified that he never asked the employees anythingabout the Union nor did any of the employees relate any-thing concerning union activities during his interrogationof them at the time of the administration of the poly-graph examinations by Blankenship.I credit Moessinger's specific recollection of this eventrather than Spencer's generalized denial. I also findMoessinger's testimony in this regard to be plausible andbelievable in view of my findings concerning Spencer'sknowledge of union activity at the time of the adminis-tration of the polygraphexaminations.Accordingly, Ifind that Spencer's statement to Moessinger was a threatof plant closure if the Union were successful in its orga-nizational campaign and that Respondent Alliance there-by violated Section 8(a)(1) of the Act.5.Paragraph 9(c)-alleged interrogation of anemployee by Spencer about September 5, 1980,concerning her union sentiments and allegedinstruction to the employee to report the unionactivities of other employees to RespondentAllianceEmployee Debra Luker testified that on September 5,1980, she visited the office of Respondent Alliance topay the remainder of her rent due on a cottage she andher family had previously occupied on Respondent'spremises.At that time, Luker asked to talk to Spencerand told him that she and her husband, Ronald Luker,had been notified to testify concerning this unfair laborpractice proceeding. She testified she also told Spencerthat Bill Freeman, the captain of the security guards as-signed by Western to guard Respondent Alliance's prem-ises,had told her and her husband, Ronald Luker, thatthe majority of the employees had been laid off (on May7) as a result of their union activity. She testified thatSpencer then stated that Freeman was not supposed toopen his mouth and that he was going to contact "Blan-kenship" and apprise him of what Freeman had said. Shefurther testified that Spencer told her he appreciated theinformation and to let him know if she heard anythingelse.Spencer acknowledged this conversation but testi-fied that Debra Luker told him that "a union" had con-tacted her husband to testify against the company (Alli-ance) and that he (Spencer) said, "I don't understandwhat you mean and I don't know why he would havebeen." Spencer denied that he asked Debra Luker tokeep him informed if she heard anything about theUnion. Spencer later testified that Luker had told himabout the remarks made by guard Bill Freeman and thathe (Spencer) told her that the reason for the layoff wasnot union activity.I credit the specific testimony of Debra Luker as setout above. I do not find plausible Spencer's purportedresponse to Luker that he did not know what she meantconcerning the information that her husband had beencontacted to testify by the Union. This is particularly soin view of Spencer's admitted knowledge of the pendingunfair labor practice charges at the time. Accordingly, Ifind the request made by Spencer to Debra Luker tokeep him informed was a request that she report the ac-tivitiesof the Union and of his employees concerningtheir union activities and that Respondent Alliance there-by violated Section 8(a)(1) of the Act.6.Paragraph 9(d)-the alleged 8(a)(1) violation byRespondent Alliance by the instruction of ForemanLynn Chambers to an employee at RespondentAlliance's Hot Springs facility in December toreport to Respondent Alliance all instances inwhich the employee was solicited by otheremployees to sign a union card on worktimeThe General Counsel presented no testimony to sup-port this allegation. The sole testimony presented by theGeneral Counsel concerning Foreman Lynn Chamberswas elicited from employee Cecil Bennett Jr., who testi-fied that he told his foreman, Chambers, of a conversa-tion he had with Debra Luker in January 1981 concern- ALLIANCERUBBER COing her union activities and that prior thereto Chambershad told him individually not to discuss the union on"company time" but that such discussions could takeplace during breaktime. This testimony clearly fails toprove the allegation of paragraph 9(d). Accordingly, Ifind that the General Counsel has failed to prove a viola-tion of Section 8(a)(1) of the Act with respect to para-graph 9(d) of the complaint and shall recommend thedismissal of this allegation of the complaint.7.Paragraph 10-the alleged interrogation ofemployees by Respondent Alliance acting throughPolygraph Examiner Jack Jackson about April 11and April 23 concerning their own and otheremployees union activities during the administrationof polygraph examinations by JacksonThe General Counsel presented testimony that Super-visor Bill Krenzelok was questioned by Jackson duringpolygraph examinations administered to him on April 23concerning his membership in a union and whether hehad conspired with a union against Respondent Alliance.Employee Debra (Rogul) Moessinger testified she wasadministered a polygraph examination on April 235 andwas asked questions concerning union activities. I creditKrenzelok's and Moessinger's testimony 'which was unre-butted as Jackson did not testify. Furthermore, I fmdthat omission of any reference to questions concerningunion activities from the reportof Moessinger's examina-tion by Jackson is insufficient to rebut her explicit testi-mony that she was asked questions concerning union ac-tivities.Although the report (R. Exh. 44) was received inevidence, there was no testimony to prove that thisreportwas verbatim and/or a complete record of allquestions that were asked of Moessinger. I also find thatthe knowledge of Respondent Alliance that Jackson wasinterrogating employees concerning union activities maybe inferred under the circumstances of this case particu-larly in view of other acts of interrogation and threats ofRespondent's employees engaged in by its supervisorsand agents as found in this decision. Moreover, Respond-ent presented no evidence of any business justificationfor the interrogation of Moessinger concerning union ac-tivities. SeeJohnnie's Poultry Co.,146 NLRB 770 (1964),enf. denied 344 F.2d 617 (8th Cir. 1965). Accordingly, Ifmd Jackson acted as an agent of Respondent Alliancewithin the meaning of Section 2(13) of the Act in his in-terrogation ofMoessinger concerning union activitiesand that Respondent Alliance thereby violated Section8(a)(1) of the Act.8.Paragraph 11-the alleged interrogation ofRespondentAlliance's employeesby Robert A.Blakenship concerning their own union activitiesand those of other employeesThe evidence is undisputedthat a numberof Respond-entAlliance's employees were interrogated concerningtheir own union activities and those of their fellow em-ployees as found supra. Blankenship and Spencer testified5Spencer acknowledged that these examinations were conducted bypolygraphexaminerJpck Jackson659that Spencer requested only that Blankenship require ofemployees concerning alleged "sabotage" at the HotSprings facility. Respondent Alliance submitted an origi-nal and a revised set of questions furnished by Spencerto Blankenship for purposes of the polygraphexamina-tion and those questions on their face are devoid of anyreference to union activities. Blankenship testified that heroutinely asks questions concerningunion organizationalactivitiesin casesinvolving plant and industrial "sabo-tage" but initially neglected to do so in this caseuntil anemployee made mention of a union and that he thereafterincorporated subsequent union questions into the remain-ing polygraph examinations. He testified further that hemade no mention of any union activities to Spencer, al-though Spencer was in an adjoining room throughoutthe course of the polygraph examinations. He testified hedid inform Spencer that there was a drug problem. Spen-cer denies that he had any knowledge of union activitiesamong his employees until he read the polygraph reportsprepared by Blankenship of his employees after thelayoff of May 7.Ido not credit either Spencer or Blankenship in thisregard. Initially, I find that knowledge of union activityamong its employees may be inferred to Alliance byreason of the various acts of interrogation and threats en-gaged in by Spencer and his supervisors as found supra.Ido not find the lack of written questions about unionactivities from theexaminationof certain employees byBlankenship to be determinative of the question whetherBlankenship had been apprised of union activity amongAlliance's employees prior to his commencement poly-graph examination.Moreover, the unrebutted testimonyof the employees of their interrogation by Blankenshipconcerning their union activities and the union activitiesof their fellow employees, with accompanying admoni-tions that he (Blankenship) already knew about the unionactivities and the identity of union supporters and thesuggestionsby Blankenship of the names of other em-ployees as suspected union adherents as well as thethreats issued by Blankenship that the employees hadtheir own jobs to consider, lead to the logical conclusionthat Blankenship had been apprised of the union cam-paign amongRespondent Alliance's employees prior tothe administration of the examinations. I find it implausi-ble that Blankenship would have devoted thisamount ofeffort and intensity to questions concerningunion organi-zational activities at Alliance's Hot Springs facility if hehad not beengiven at leasttacit approval for his actionsby Respondent Alliance. I also find it implausible thatBlankenship would not have apprised Spencer of theunion organizationaleffort and activities of his employ-ees over the course of a week whenthe examinationswere administered on April 31 and May 1 and 6, particu-larly in view of Spencer's presence in an adjacent roomduring the course of the examinationsand Blankenship'sown testimony that he informed Spencer that there wasa drug problem.Interrogation of employees concerning their union ac-tivities and sympathies and those of their fellow employ-ees isinherently violative of their rights under Section 7of the Act. There are two recognized exceptions where 660DECISIONSOF THE NATIONALLABOR RELATIONS BOARDemployers may lawfully question employees concerningunion activities (to determine whether the Union has amajority for recognition purposes and to prepare for thedefense of an unfair labor practice charge). SeeJohnnie'sPoultryCo., supra. Although there may be other lawfulgrounds for questions about union activities, no justifica-tion was established by Respondents Alliance and RobertA. Blankenship in the instances of the interrogations en-gaged in by Blankenship. Blankenship testified that heroutinely interrogates employees concerning union activ-ity incasesinvolving industrial sabotage. However, nei-ther Blankenship nor Respondent Alliance presented anyjustification for inquiring into union activities generallyor in this particularcase.Under these circumstances, Ifind no business justification has been shown for the in-terrogation by Blankenship of employees concerningunion activities.Moreover, Respondent Alliance and Re-spondent Robert A. Blankenship have failed to show thatthe standards set out inJohnnie's Poultry Co.,supra at775, were met. Thus, there was no evidence that employ-eeswere assured no reprisals would take place by theemployer. I do not find that the employees' participationwas voluntary in view of the coercive atmosphere inwhich they were told to report to Spencer who informedthem of the alleged purpose of the questioning did notoccur in an atmosphere free of employer hostility tounion organization; the questioning by Blankenship wascoercive in nature as characterized by admonitions toemployees that he already knew about their own jobsand a followup question whether they had told him allthey knew about the union.Accordingly, I find the Robert A. Blankenship actedas the agent of Respondent Alliance within the meaningof Section 2(13) of the Act in the course of the adminis-tration of the polygraphexaminationand his interroga-tionofRespondentAlliance's employees concerningtheir union activities and sympathies and those of theirfellow employees and by his issuance of threats of cer-tain employees concerning their jobs at Alliance. I findthat Respondent Alliance is responsible for the above un-lawful conduct engaged in by its agent Robert A. Blan-kenship. I find such interrogation and threats were with-out any business justification and were inherently viola-tive of Section 8(a)(1) of the Act and that RespondentAlliance thereby violated Section 8(a)(1) of the Act. Ialso find that Respondent Robert A. Blankenship d/b/aW.C.S. Polygraph Division is an employer within themeaningof the Act insofar as the acted directly in behalfof Respondent Alliance in his unlawful interrogation ofRespondent Alliance's employees during the course ofhis adminstration of polygraph examinations. Section 2(2)of the Act provides that "the term `employer' includesany personacting as an agentof an employer, directly orindirectly . . . ." SeeNationalWelders Supply Co.,132NLRB 660 (1961). See alsoDean Industries,162 NLRB1078 (1967); andSierraAcademy of Aeronautics,182NLRB 546 (1970). Accordingly, I find that RespondentAlliance Rubber Company and Respondent Robert A.Blankenship d/b/a W.S.C. Polygraph Division each vio-lated Section 8(a)(1) of the Act by the interrogation andthreats engaged in by Robert A. Blankenship during thecourse of the administration of polygraphexaminationsto the employees of Alliance.C. The Termination of Employee Gary CrosleyCrosley was employed in May 1979 by Alliance andworked asa maintenanceemployee untilhis terminationby Spencer on April 14. Crosley had previously workedfor a rubber manufacturing plant in Ohioand been amember of a union for a period of 10 years. Alliancequality control supervisor, Bill Krenzelok, testified thatinMarch, Crosley told him that he had been approachedby a union representative but that he (Krenzelok) hadnot reported this to themanagementof Alliance, includ-ing Spencer. Crosley, himself, testified that he had neverbeen contacted by anyone concerning the establishmentof a union at the Hot Springs facility. He also testifiedthat he was never questioned by a supervisor (of Alli-ance) concerning a union. He testified further that he didnot favor the establishment of a union at the Hot Springsfacility orunionsgenerally.On his final day of work for Respondent Alliance(April 14), Spencer called Crosley into his office be-tween 10:30 and 11a.m. and in the presenceof Plant En-gineerBob Jackson and Personnel Manager TommieGraham, told Crosley that he wanted to discusschangesin the plant and there were a lot of problems inthe plantthat would require themaintenancedepartment to work16 hours a day, Monday through Saturday, and 10 hourson Sunday. Crosley testified that Spencer then asked ifhe could work those hours and Crosley replied, "Yes,"that Spencer then asked if he would be willing to workthe hours and would like working the hours to whichCrosley replied he would not like working the hours butwould work them. Crosley testified that Spencer thentold him that he required employees who would workthe hours and "like doing it," and then told Crosley toreturn to work and that he (Spencer) would contact himlater in the afternoon. Crosley testified that between 1:30and 2 p.m. that afternoon,Spencer againcalledhim intohisofficeand in the presence of Bob Jackson andGraham and asked the samequestionsof Crosley whorespondend again that he would work the hours butwould not enjoy working them and that Spencer thentold him that he (Crosley) "would have to start lookingfor another job because he needed people who wouldwork these hours and like it." At the point Crosley askedSpencer if he wanted him to leave and Spencer said hewould and Crosley packed his tools and left.Spencer testified that Crosley was laid off because herefused to work the long hours necessary to improve theHot Springs facilities operation by repairing the equip-ment and that Crosley "said that anyone that worked 12hours a day was crazy." Crosley had never been previ-ously disciplined by Respondent Alliance. The GeneralCounsel accurately points out in his brief that a reviewof the payroll records from the date of Crosley's termi-nation to the payroll period ending August 2, 1980,shows that no employee of Respondent Alliance workedas many hours as those referred to in Spencer's April 14conversationwith Crosley and cites General Counsel'sExhibits 4(c) through (k) in support thereof. ALLIANCERUBBER CO661AnalysisAlthough I note the apparent conflict between the tes-timony of Krenzelok and Crosley concerning whetherCrosley had advised Krenzelok that he had been contact-ed by a union representative, I credit Krenzelok's recallas the more reliable. Krenzelok testified that Crosley hadadvised him at the start of a work shift that he had beencontacted by "somebody from a Union." Krenzelok hadpreviously furnished this information in an affidavitgiven to a Board agent on June 27, 1980, and had placedthe date of this conversation in March. At the time ofthe hearing, he was unable to recall the month of theconversation but placed the conversation "towards thefirstof the year" (1980). At the time of the hearing,Krenzelok denied having informed Spencer of his con-versation with Crosley. Krenzelok acknowledged that hehad stated in his affidavit that he did not rememberhaving related the incident to Spencer and that he wasunsure atthe time of the affidavit whether he had relatedthe incident to Spencer. I find that Supervisor Krenze-lok's knowledge of this incident, concerning Crosley'shaving been contacted by a union, may be inferred toRespondent Alliance. I also find it unlikely and do notcreditKrenzelok's testimony that he did not report theincident to Respondent Alliance'smanagement. I notehis acknowledged lack of certainty whether he informedSpencer of this incident.I note also his persistent inquiryof employee Washington concerning her union card. Icredit Crosley's version of the events that occurred onthe date of his termination which were virtually unrebut-ted by Spencer except for Spencer's testimony that Cros-ley had stated that anyone who worked the hours inquestionwas "crazy." The circumstance under whichCrosley wasterminated in mid-shiftwithout any priorwarning or evidence of dissatisfactionwith hisservicesas an employee on the ground that he would not likeworking "16 hours a day, Monday through Saturday and10 hours on Sunday" although he agreed to do so, arebizarre and give rise to an inference that the dischargewas motivated by Respondent Alliance's desire to riditself of a perceived union adherent during the Union'sorgaizational campaign.I find that there was no credibleevidence of any legitimate business reason demonstratedby Respondent Alliance for the termination of Crosley.Ifind that Respondent Alliance had. knowledge ofCrosley's contact by a union representative and per-ceived him to be a union adherent. I find that Respond-ent Alliance's union animushas been shown by its nu-merousviolations of Section 8(a)(1) of the Act in itseffort to stem the Union's campaign. I find that the bi-zarre circumstances and suddeness of the termination ofCrosley give rise to an inference that his termination wasto rid itself of a perceived union adherent. Accordingly,I find that the General Counsel has made a prima faciecase that the discharge of employee Gary Crosley wasmotivated by an unlawful purpose to discourage unionactivity giving rise to a violation of Section 8(a)(3) and(1) of the Act. I find that Respondent Alliance's asserteddefense that the discharge of Crosley was motivated byhis unwillingness to work extensive overtime is pretex-tual and that Respondent Alliance has failed to rebut theprima facie case.SeeLimestoneApparelCorp.,255NLRB 722 (1981). I, therefore, find that Respondent Al-lianceviolated Section8(a)(3) and(1) of the Act by itsdischarge of employee Gary Crosley on April 14.D. The Termination of John HutchinsonHutchinson was employed as a laborer on the day shiftin January. Hutchinson testified that he last worked inMarch, that he was absent from work as a result of ill-ness for a period of 5 days and called in to report hisillnesson the first day and that he asked a friend (BillyR. Davis) to report his continuingillnessthe following 4days.Davis testified that he reported the absence ofHutchinson to Laura Fortenberry, secretary to Spencer,for a period of several days. Davis placed this period inApril. Hutchinson testified that he reported back to workon a Monday in March and was told by a lady (whosenamewas unknown to him) that his job had been filled.The payroll records reflect time worked by Hutchinsonduring the 2-week payroll period ending April 26, For-tenberry testified that Hutchinson did not show up forwork and that neither Hutchinson nor his friend Daviscontacted her in regard to Hutchinson's absence. Hutch-inson was never asked to take a polygraph test nor doesthe record reflect that he engaged in union activities orthat he was interrogated or identified by Respondent Al-liance as a union adherent.I credit the testimony of Fortenberry. I found Hutch-inson to be vague in his testimony although Davis' testi-mony was more specific than that of Hutchinson. I haveconsidered the long-term relationship of Hutchinson andDavis and credit Fortenberry's testimony which I foundto be specific and positive.I alsofind that the GeneralCounsel has failed to prove that Respondent Alliancehad knowledge of or believed that Hutchinson engagedin union activity or that he was otherwise identified as aunion adherent. The record contains no evidence thatwould support a finding or an inference that Hutchinsoneitherwas a union adherent or was perceived to be aunion adherent. SeeComplas Industries,255 NLRB 1416(1981). I also find no basis in the record which wouldsupport a finding that Hutchinson's termination was con-nected with, or part of the layoff of May 7. Accordingly,Ifind that the General Counsel has failed to prove aprima facie case of a violation of Section 8(a)(3) and (1)with respect to the termination of Hutchinson and shallrecommend the dismissal of this allegation of the com-plaint.E. TheLayoff of May 7On May 7,Spencer commenced to layoff 15 employ-ees.The 15 employees were Atkins, Burris, Carter,Healey, Hight,Hullinger,Martin, Oaks, Phillips, Ratliff,Robertson(Rogul)Moessinger,Sullivan,Robert Walker,and Washington.The employees were generally notifiedto go to the office (either by a note attached to theirtimecard or by their supervisor)and were told by Spen-cer in the presence of a uniformed guard that he wassorry but he would have to lay them off until the newGSA contract was received.In one instance,an employ-ee was told directly by his supervisor that he was laidoff. The employees were encouraged by Spencer to file 662DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDunemployment compensationclaims.They were not toldwhy they were selected for layoff and were led to be-lieve that the layoff was temporary and they would berecalled as soon as the workload increased.In some in-stancesSpencer directly told the employees he wantedthem back.Of the 15 employees laid off, all but 4 had been identi-fied as union supporters through the interrogation by su-pervisors of Respondent Alliance and by the polygraphexaminationsor had refused to answer questions con-cerning theUnion. I credit the unrebutted testimony ofemployee Rosie Martin who testified that only two sup-portersof the union organizationalcampaign (IleneHamilton andDebra Whitaker) were not laid off. I findthatRespondent Alliance had direct knowledge of theUnion's organizationalcampaignas a resultof the inter-rogationsof its employeesengaged inby its supervisiorsand by polygraphexaminerBlankenship. As found suprain this decision,I do not credit the testimony of Blanken-ship and Spencer to the effect that Spencer had noknowledge of the Union'sorganizational campaign. Ialso find that Respondent Alliance'sunion animus hasbeen established by virtue of the 8(a)(1) violations of theAct engaged in by its supervisors, its vice president,Spencer, and by Jackson and Blankenship whom I havefound to be agents of Respondent Alliance under Section2(13) of the Act. I further find that the timing of the dis-charge of May 7, the day following the completion ofthe polygraphexaminationson May 6, givesrise to aninference of an unlawful discriminatory motive under theAct. All but four of the employees laid off on May 7were clearly identified as union adherents or as havingrefused to inform on the union activities or sympathies oftheir fellow employees in the course of the polygraph ex-aminations.The employees laid off on May 7 were expe-rienced employees. Several of the employees testified,without rebuttal, that they had received praise from theirsupervisors concerning their work performance, someemployees had been promisedraises,and at least one ofthese employees had been told he was being consideredfor a promotion. Only one of the employees had re-ceived a prior disciplinary warning that had occurred ayear prior thereto for failing to arrive at workon an in-clement weather day. The General Counsel also present-ed evidence that new employees had been hired shortlybefore the layoff and were also hired during the summerand fall of 1980. Accordingly, I find that the GeneralCounsel has proven a prima facie case of violations ofSection 8(a)(3) and (1) of the Act by Respondent Alli-ance in itstermination of the 15 employees on May 7.Respondent Alliance asserts an economic defense andcontends that the layoff resulted from the conclusion ofwork on two existing GSA contracts that accounted forapproximately 90 percent of the output of the HotSprings facility, the delay of GSA in soliciting bids andawardinga successor contract on which Respondent Al-liance depended for its continued workload an the build-up of inventory, and the downward trend of the Aprilprofit andloss statementand the consequent low cashpositionof Respondent Alliance as viewed by VicePresident Spencer. Spencer testified that after reviewingthe above, he decided a layoff was necessary and that hemust terminate a number of employees. He testified thathe selected employees for layoff on the basis of their pastperformancewithout consulting his supervisors butrather by relying on his own knowledge of their per-formance and on thebasisof their willingness to performother jobs. None of the employees laid off was offeredthe opportunity to perform another job.Spencer did nottestify concerning the job performance of any specificemployee or otherwise specify his reason fordischargingany specific employee. He testified that at the time of thelayoff, he had no knowledge of the Union's oganizationalcampaign, or the involvement of any employeein unionorganizational activities, drug, or marijuanausage or insabotage of Respondent Alliances propertyor equipment.He testified that he had not received any information ofthe results of the polygraphexamination or inquiriesmade by Blankenship.Initially,when Spencer was called as a witness by theGeneral Counsel in thiscase,he maintained that the em-ployees laid off on May 7 were laid off foreconomicreasonswith the intention to recall them as the workloadincreased.During the summer and fall of1980, new em-ployees were hired while only three of the employeeslaid off on May 7 were recalled during thesummer. Hul-linger was recalled in the fall of 1980. After lengthy ex-aminationof PersonnelManager Graham (who wascalled as a witness by Respondent Alliance)concerningthe reason why new employees were hired by Respond-ent Alliance in thesummer andfallof 1980 rather thanrecalling the laid off employees, she testifiedthat she wasunder theimpressionthat the employees laid off on May7 had been terminated. Spencer who had testified previ-ously in the General Counsel's case tookthe stand in Re-spondent Alliance's case after Graham,and on question-ing by Respondent Alliance's counsel on redirect, Spen-cer testified that although he had not reviewed the poly-graph reports or been aware of the information con-tained in them prior to the May 7 layoff, he subsequentlyreviewed them and decided that he did not want the em-ployees to come back to work as a result ofthe admis-sionsof their conduct on its premises. A review of thepolygraph reports does indicate that certain of the em-ployees who were not recalledin the summeror fall of1980 had admitted or been implicated by other employ-ees in the use of marijuana on the premisesand one em-ployee admitted having dropped a knife intothe machin-ery although he stated that it was unintentional. Therecall of three of the employeesin the summer and afourth employee in the fall occurred after the filing ofcharges with the National LaborRelations Board con-cerning the layoff. One of the three employeesrecalledin the summer of 1980 was alleged by a fellow employeein the course of a polygraphexaminationto have beeninvolved in the usage of marijuana. Spencer testified thatinDecember on the advice of counsel, he attempted torecall the remaining employees who had been laid off onMay 7. It appears from the record that Respondent Alli-ance was unsuccessful in contacting all the employeesprior to the hearing in this matter.In assessingthe economic defense submitted by Alli-ance, I credit Spencer's testimony as supported by ALLIANCERUBBER CO663Robert Hatfield, Respondent's salesand divisional man-ager,and as supported by documents identified by Hat-field (R. Exhs. 11 and 12-the two 1979 GSA contracts;R. Exhs. 13-19-a series of five 1980 GSA contract bidsand correspondence) that there was an unexpected delayin the award of the GSA contract and the unrebuttedtestimony of Spencer that the vast majority of the work-load for the Hot Springs facility was derived from theGSA contracts. I also credit Spencer's testimony that theinventory was high in May and that the April profit-and-lost statement reflected a downward trend and a lowcash balance. I also credit Spencer's unrebutted testimo-ny that the equipment was in need of repair. However, Ido not credit his testimony that the layoff was solely foreconomic purposes. I find rather that the layoff of May 7was motivated by Spencer's desire to stop the Union'sorganizationalcampaign. Although I find that the evi-dence presented by Respondent Alliance supports a find-ing that alayoff for economic reasons wasimminent, Ifind that the layoff of May 7 would not have occurredon that date in the absence of the discriminatory motiva-tion of Respondent Alliance in its efforts to stop theunion campaign.Ifind that the timing of the layoff, asingle day after the completion of the polygraph exami-nation,which examinations were utilized to ascertain theidenties of union supporters, leads to the logical conclu-sion that this layoff would not have occurred on May 7in the absence of an unlawful motive to stop the Union'sorganizationalcampaign.Moreover,assuming arguendothat the layoff was mo-tivated by economic considerations, I further find thatthe selection of the 15 employees was discriminatory andwas motivated by Respondent Alliance's identification ofthe majority of them as union adherents. The identifica-tion of these employees as union adherents appears to bethe common thread between them in their selection forlayoff. Spencer's stated reasons of the criteria utilized byhim in selectingthese employees for layoff were unsup-ported by any specific evidence. Moreover, the layoff ofexperienced employees with no prior disciplinary recordsand their replacement by inexperienced employees as oc-curred in this case give rise to a logical inference thatthe layoff was motivated by an effort to stop the Union'scampaign rather than by an effort to cut costs. Nor do Icredit Spencer's belated assertion at the culmination of a10-day hearing in this case that he initially made the de-cision to terminate or to refuse to recall all but four ofthe employees laid off, after he read the polygraph re-ports and discovered what they had been doing. Al-though certain of the 11 employees who were not re-calledwere implicated by themselves or by other em-ployees in marijuanausageor in instances involvingdamage toRespondent Alliance's property, at least oneof the three employees recalled in the summer was impli-cated in drug usage in the polygiaph report of an exami-nation by a fellow employee. Moreover, the summer andfall recall of four of the employees occurred after thefiling of a charge in this case concerning the layoff. Ac-cordingly, I find that the selection of most of the em-ployees for the layoff of May 7 was motivated by Re-spondent Alliance's desire to stop the unioncampaignafter they had been identifiedas unionadherents. I fur-ther find that the discharge of all the employees on May7 was part of an overall scheme and pattern of discrimi-nation by Respondent Alliance and find that RespondentAlliance's discharge of employees who had not beenidentified as union adherents does not support its agru-ments that the layoff was not for discriminatory reasons.SeeHacienda Hotel & Casino,254 NLRB 56 (1981).Ifind that the prima facie case has not been rebuttedand that the layoff and selection of Atkins, Burris,Carter, Healey, Hight, Hullinger, Martin, Oaks, Phillips,Ratliff,Robertson, (Rogul) Moessinger, Sullivan, RobertWalker, and Washington were motivated by RespondentAlliance's desire to rid itself of supports of the Union'sorganizaional campaign and that the layoff of May 7would not have occurred at that point in time in the ab-sence of this discriminatory motive. Assuming, however,that the layoff of May 7 was conducted by RespondentAlliance for a nondiscriminatory purpose, I find that theselection of the discriminatees for layoff was motivatedby Respondent Alliance's desire to stem the Union's or-ganizational campaign and the selection of these employ-ees would not have occurred in the absence of such un-lawful motivation. Accordingly, I find that RespondentAlliance violated Section 8(a)(3) and (1) of the Act bythe conduct of the layoff of May 7 and by the selectionof the 15 discriminatees for layoff. SeeWright Line,251NLRB 1083 (1980).6F. The Termination of Barbara RainsRainstestified she was employed in September by Per-sonnelManager Graham as a "feeder" on the secondshift and was transferred to the third shift after 2-1/2weeks and reported to Harold Hughes and CecilBennettSr.After a few days, Hughes asked Rains if she wouldbe willing to learn to be a "cutter" as another employee,.was running holes through the center (of the rubberbands) and wasn't measuring often enough."Rainsagreed and the other employee was reassigned to thefeeder joband Rainswas assigned to the "cutting" job.Rainstestified that a cutter is required to watch for holesin the rubberas itcomes out of the machine on a con-veyor belt and check the rubber for sizing. If the condi-tion of the rubber is satisfactory, it is allowed to run intoa barrel of water by the cutter. If it is not satisfactory itmust be removed, measured, cut, and bundled.On October 28, Rains commenced work on the thirdshift at 11 p.m. At that time the employee she relievedtold Rains that the "machine had been running offsize allBRespondent contends that John Healey and Steven Robertson wereclassified asMonsanto supervisors or helpers within the meaning of Sec2(11) of the Act However, I find on the basis of the credible evidencethat they were rank-and-file employees with no indicia of supervisory au-thority I credit the testimony of Supervisor Bill Walker that Healey hadno authority to discipline employees, that Healey was in training in April,thatWalker could recall no instance wherein Healey had effectively rec-ommended discipline I also credit Healey's testimony that he had neverbeen told he was a supervisor, had never attended supervisory or man-agement meetings and had never been told by management officials thathe had authority to discipline employees and had never exercised suchauthority I also credit Robertson who testified that he had no authorityto hire and fire or to issue written warnings to employees, he had attend-ed no management meetings and had not been told he was a supervisor.SeeMaremont Corp,239 NLRB 240 (1978) 664DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDevening andto watch it close." Rains noted there was alot of rubber around and began to help clean it up. ToniaCollier, a quality control employee, then askedRains tocommencecutting.Rains testified that the second-shiftsupervisors and Harold Hughes had been working on hermachine and told her "it was OK" so she commencedcutting the rubber anda few minuteslaterCollierchecked the rubber bands for quality and told Rains she"was runningundercured zips" whereon Rains shut hermachine off.Rains wastold not to run any more rubberbands. Shortly thereafter (about 11:30 p.m.), she was toldto start operatingagain.She went back to work and hermachine wasagain shutdown at 4 a.m. as it was not op-erating properly. She was then told to clean up therubber bands. According to Rains, Hughes andBennetthad been working on the machineall evening.Approximately 5 a.m., Bennett told Rains he wasgoing to issueher a warning for the unsatisfactoryrubber bands she had run on the machine. At the end ofthe shiftBennett gaveRains a written warning "for run-ning undercuredzips," required her to sign it, and gaveher a copy. Rains testified that Bennett told her thatother employees got warnings, which did not mean any-thing andto be more careful and that the warning wouldnot be on her record after 6 months. Rains testified thatafter she received the warning from Bennett, she wentinto the office and talked to Graham who also told herthat the warning did not mean anything. Rains askedGraham for a transfer at that time and Graham told herthere were no openings but agreed to transfer her whenthere was an opening.Rains testified that she had signed a union card on Oc-tober 1 which she had received from UnionBusinessRepresentative Wendell Lee, had passed out union litera-ture to employees the second week in October in thebreakroom, and had asked other employees to sign unioncards in the breakroom and away from the plant. Shetestified she carried a union pen with the unionname andemblem thereon and used it in her work and distributedunion pensto other employees, was a member of an in-plant union committee, that she had contacted an em-ployee in the plant and given her union literature in thepresence of Bennett who was watching from a distanceof 10 feet, that she had attended a dozen unionmeetingsprior to her discharge, and had recorded employees'names from their time cards. She also testified that sheasked employee Susan Clark to sign a union card the daybefore her discharge, that Clark appeared frightened, im-mediately left the breakroom and returned shortly there-after, but would not talk to her. Clark served as the Em-ployer's (Alliance) observer in a subsequent election.Rains testified that, onOctober 31, Bennett ap-proached her at her machine and asked her to followhim into the office where he told her that he would"have to let you go over that warning" as "we" had "re-considered and Richard [Spencer] thinks you've beenhere too long to make that kind of mistake."Rains testi-fied she had no other difficulties prior to her discharge.Rains was askedto sign a written notice of terminationby secretary Laura Fortenberry when she collected herwages,which contained the reference, "terminatedduring probation period." When Rains asked for a copy,Fortenberry added the statement "for failure to learnwork properly" and had it approved by Bennett.Bennett testified that he issued a written warning toRains on October 28 after it was called to his attentionby Tonia Collier that Rains had run undercured bands.He testified that it normally takes 1 to 2 weeks tobecome a cutter, that Rains repeatedly fell behind in herwork, and it was necessary to send other employees tohelp her complete her work. Bennett testified that late inOctober,Graham told the foreman if there were anyprobationary employees who they did not think "wouldmake it," to let them go, and after this he terminatedRains. He denied having observed Rains distribute unionliterature or discuss the Union, denied knowledge of anin-plant union committee, and testified he did not recallhaving observed Rains hand an object or phamplet to an-other employee. Bennett testified that he terminatedRains for her inability to keep up with her work ratherthan for the incident involving the undercured rubberbands, that he talked to Rains about being slow prior tothe issuance of the warning but did not remember whenhe did so. Bennett acknowledged that employees aretransferred from one job to another but thatRains wasnot offered the opportunity to do so.Employee Susan Clark testified she had been ap-proached by Rains in the breakroom in the middle ofOctober concerning the Union and thatRains asked ifshe would be interested in signing a card and she said"No." Clark testified she did not tell the management ofAlliance or any supervisor about this but later told otheremployees. Clark is the same employee who informedSupervisor Krenzelok that employee Alberta Washingtonhad a union card. Clark later served as an election ob-server for Respondent Alliance.Graham testified that she did tell Rains that the firstwarning notice did not "mean too much." She testifiedthat she talked to the first- and third-shift foreman themorning of October 10 and told them to check their pro-bationary employees and make sure they were qualifiedand that Bennett told her that Rains would not make itbecause she was too slow. She denied knowledge ofRains' support of the Union or that Rains had engaged inunion activities.Fortenberry testified that she preparedRains'termain-ation notice after Bennett told her he was terminatingRains and the reason for the termination. Hughes wasnot called to testify.Tonia Collier testified that as a quality control employ-ee, she receives bands from cutters that have been under-cured between one and three times a month, that she hasobserved undercured bands pass through more than onecutter and that they sometimes pass quality control andare caught by the packers. Rains also testified on rebuttalthat Bennett had never told her that she was workingtoo slow or that she was not keeping up with her work,not did he ever tell her that she would be terminated.AnalysisI credit Rains' testimony as set out above. I also creditthe testimony of Collier and Fortenberry. However, I donot credit the testimony of Bennett that he was unaware ALLIANCERUBBER CO.665of Rains' union activities. I do not credit Graham's al-leged conversation with Bennett. However,even assum-ing it to be accurate, I do not find it determinative in as-sessing the actions of Bennett in terminating Rains. I findthatRains'testimony concerning her engagement inunion activities was unrebutted and was at least in partcorroborated by Clark who acknowledge that Rains hadasked her whether she would be interestedin signing aunion card. I also find in view of the credited testimonyof Rains concerning her activities at the plant on behalfof the Union, her use of a pen with the Union's nameand emblem thereon and her distribution of union litera-ture to another employee in the presence of Bennett, thatBennett had knowledge that Rains was an active unionadherent.SeeRiverfrontRestaurant,235NLRB 319(1978). I found Rains' testimony to be logical and gener-ally consistent, with the exception of her initial referenceto her first meeting with Wendell Lee, which inconsist-ency, I do not regard as damaging to her overall credi-bility.Conversely, I found Bennett's testimony to be in-consistent regarding his reasons f'or terminating Rains.He initially testified that he terminated Rains because shewas too slow but not as a result of her having run under-cured bands. However, he did not issue her a warningfor slow performance but rather for running undercuredbands. Subsequently, Bennett added another reason forRains'termination was because she had no confidence inherself as a cutter because she had asked for a transfer toanother department. I found Rains' unrebutted testimonyas supported by Collier's testimony to show disparatetreatment by respondent Alliance of Rains. Thus, Rainstestified that she replaced another employee who wasnot performing satisfactorily as it cutter and that theother employee was transferred to the job of feeder.Rains' testimony in this regard was unrebutted as Hugheswho initiated the transfer was not called as a witness.Moreover, Collier testified without rebuttal that it is notunusual for undercured rubber bands to be run past acutter and sometimes pass the quality control departmentand be found by the packers. I also credit Rains' testimo-ny that the machine she was operating was not function-ing properly the night of the incident regarding the un-dercured bands and that Bennett told her that her termi-nation was for running undercured bands.Under the above circumstances, I find that RespondentAlliance's knowledge that Rains was a union adherentmay be inferred by reason of Bennett's observation ofher distribution of union literature to another employee,and that Respondent Alliance's knowledge of Rains'union activities may be inferred on the basis of the small-plant rule given the small complement of third-shift em-ployees (15). SeeCoral Gables Convalescent Homes, 234NLRB 1198 (1978). I also find Respondent Alliance'sunion animus has been demonstrated by its commissionof the violations of Section 8(a)(1) and (3) of the Act asfound in this proceeding. I find that the issuance of thewarning, on October 29, to Rains for running under-cured rubber bands constituted disparate treatment ofRains and that Respondent Alliance thereby violatedSection 8(a)(3) and (1) of the Act. I find that the dis-charge of Rains by Respondent Alliance was motivatedsolely by Respondent Alliance's attempt to rid itself of aunion adherent and constituted a violation of Section8(a)(3) and(1) of the Act.7 I findRespondentAlliance'sasserted defense(thatRains was a slow worker) to bepretextual.SeeLimestoneApparel Corp.,cited supra.G. The Termination of Debra LukerLuker testified she was employed by Alliance as apacker in December 1979. In February 1980, she suffereda slight stroke, was absent from work approximately 2 or3weeks, and returned in mid-March. She worked untilJune when she entered the hospital for surgery to allevi-ate her high blood pressure. According to Luker, shewas called by Graham 4 weeks after her surgery in Julyand Graham asked if she could return to work andweigh 1 pound bags (a light task rather than the fullrange of her normal duties). She called her doctor whoagreed, provided she did not stand or sit for 8 hours con-sistently, did not stoop, bend, or lift or perform strenuouswork. She called Graham and related this informationand Graham approved her return to work under theseconditions and Luker reported to work that evening(July 14) and presented Supervisor Cecil Bennett Sr. herdoctor's authorization to return to work with limitations.Luker worked on the third shift (11 p.m. to 7 a.m.) andwhen she completed her shift, Graham asked her to stepinto her office and told Luker that it was unfair to theother employees to allow her to perform only limitedtasks and that Graham preferred that she not return untilshe had an unrestricted medical release and Luker thenleft.Luker and hc_ husband, Ronald Luker, had lived ina small house on the premises and Ronald Luker hadbeen employed as a part-time caretaker from January toAugust. Both Debra and Ronald Luker were adminis-tered polygraph examinations in April and both were in-terrogated whether Ronald Luker (who was a memberof another union) was attempting to organize a union atAlliance. Both Debra and Ronald Luker denied any suchattempt and Debra Luker told the examiner she was notin favor of a union at Alliance. Debra Luker also per-formed babysitting for the children of Spencer.Luker and her family moved from the premises inAugust and she subsequently received a letter fromGraham inquiring whether she was going to continueworking at Alliance. She testified she called Graham andtold her that she had a medical release to return to workAugust 17, but that it contained restrictions and shecould not perform the full range of her duties as shecould not lift, strain, or perform strenuous work and thatGraham had asked her to bring her medical release,which she did. Graham asked if she intended to reportthat night and she said yes. Graham informed her thatCecil Bennett Sr. would be her supervisor. The medicalrelease that Luker presented to Bennett in August con-tains no restrictions (R. Exh. 10). On cross-examination' It should also be noted that Respondent Alliance argues that thefiling of an unemployment claim and an unfair labor practice charge byRains allegingthat her termination was in retaliation for her union activi-ties immediately after her termination is detrimental to her credibility as awitness I do not findthis argumentto be relevant and do not view thetimely filing of unemployment claims and an unfair labor practice to giverise to any inference detrimental to the credibility of Rains 666DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDby Alliancecounsel,Luker testified she had requestedthat her doctor omit those restrictions in order that shecould return to work and she would watch what she did.Luker reported on the third shift and there was no workfor packers, so she wasassignedto cutting work. Shetestified she attempted to retrieve a piece of rubber thatwas caught in the machine and injured her stomach mus-cles.She reported the injury to Bennett who indicatedhis concern that she wanted to go home because she didnot like the job she wasassignedto. She denied this andBennett told her that if she left, she would be required tobring a doctor's statementto return to work and sheagreed to continue to work aslong asshe was able to doso.Around 5 to 5:30 a.m., she told Supervisor HaroldHughes that she was in pain and would take her breakthen and if she did not return in 10 minutes she wouldhave gone home. Luker testified she continued to feel illand went home.Luker further testified that a few days later Grahamtelephoned her and told Luker that her doctor had in-formed Graham that Luker could work. Luker repliedthat the doctor's statementshowed that she should rest.Graham told her that she (Luker) had been issued awarning for leaving work without permission. Lukerprotested that Hughes had given her permission. At thatpoint,Luker told Graham she would take a voluntarylayoff and would seek another job until the packingwork picked up. According to Luker, Graham agreed torecall her to work when the packing work picked up.Luker testified that she commenced work as a waitressat a restaurantinAugust and approximately early tomid-September, she returned to Alliance to pay the re-mainder of rent due on the house she had previously oc-cupied on the premises and that, when she entered,Laura Fortenberry (Spencer's secretary) asked if she hadquit her job at Alliance and she (Luker) replied no, thatshe was waiting for the packing work to increase andhad been promised her job back by Graham; thatGraham thencame in andsaid packing work was slowbut she would recall Luker when it increased; that Spen-cer asked her into his office and she discussed the pend-ing unfairlabor practice charge. She informed Spencerthat she and her husband had been contacted to serve aswitnessesconcerning the layoff and the signing of unioncards. Spencer asked what she meant and she told himshe was referring to the layoff of people involved withtheUnion. She also told Spencer that security guardFreeman had told her husband, Ronald Luker, and her-self that most of the employees who were laid off hadbeen laid offas a resultof their union activities. Thisstatementis confirmed a number of employees had beenlaidoff because they had signed union cards or hadsmoked "pot" (marijuana) on the premises. Freeman tes-tified and denied having made sucha statement.I creditDebra and Ronald Luker and do not credit Freeman'sdenial.Debra Luker testified that spencer laughed whenshe told him of Freeman's statement, said it would bedifficult to prove, that Freeman was "not supposed toopen his mouth" and that he (Spencer) would contactBlankenship and inform him of this. Spencer told her heappreciated the information and to apprise him if sheheard anything else and that she should tell Grahamwhen she was ready to return to workand she wouldhave a job.Luker testified that in October or Novembershe had aconversation with CecilBennettJr. (a rank-and-file em-ployee of Alliance who is the son of CecilBennett Sr.)and that Bennett told her that "Tommie Grahamis doingyou dirty" and that she would "be better off to quit."Luker testified she replied that she liked the job andliked Spencer and did nottellBennettthat she had quither job but did tell him there weretimes shewanted toquit. Luker signed a union card solicited by Rains of Jan-uary 5, 1981. Luker testified she had a secondconversa-tionwith Cecil Bennett Jr. at the Alliance plant eitherthe same night or the following night aftershe signed aunioncard. She testified that Bennett told her she hadleft the plant at a good time because itwas in turmoilconcerning the Union; that she informedhim she wassupporting the Union and asked him whether he hadsigned a card and he told her he had been approachedbut could not sign a card.Luker testified that on January 8, 1981, she returned tothe plant and handed Graham a doctor's statement toreturn to work and Graham stated that she (Luker) "hadquit" and Luker replied that she had not, whereonGraham stated that the packing work had not increasedand walked away. This medicalrelease contains a restric-tion (pulling her stomach muscles). Luker testified thatshe was employed at the restaurant from August to De-cember 1980. On January 19, 1981, Graham sent Luker acertified letter from Alliance informing her that her em-ployment had been terminated in September after shehad taken another job.CecilBennett Sr. testified that in mid-July 1980, Lukerreturned to work for one shift withlimitations on herability to work and told him that Graham had aprovedher weighing 1-pound bags, that he informed Grahamthe next morning and that Graham called Luker into heroffice and discussedit.Bennetttestified that Luker nextreported to work on August 17 andpresented him amedical releaseto return to work without restrictionsand he assigned her to do cutting. He testified that anhour and a half later, she informed him she had a coldand asked to leave work and that he informed her hewanted her to continue working andshe agreed.Howev-er, she left during a break and he inquiredof Hugheswhether he (Hughes)had seenher or had given her per-mission to leave and Hughes repliedin the negative.Hughes did not testify. The next morningBennett issuedawrittenwarning to Luker for leaving work withoutpermission.Luker did not return to work andBennettissued her a second warning on August 24 and a thirdwarning and a 3-day layoff on August 25. He testifiedthat Luker has never returned to work on the third shiftnor has she contacted him.Graham testified that when she returned to work as asupervisor of the packing operation in November 1979,Debra Luker was a feeder and 5 or 6 weeks later Lukerasked her for a transfer to the packingoperation andGraham put her on the second shiftwhen an opening oc-curred. Subsequently, Luker asked if she could work asplit second and third shift and Graham agreed. In May ALLIANCERUBBER CO.667and June, Luker had an operation and did not return towork until July 14 or 15 when Graham came in to workand was apprised by Cecil Bennett Sr. that Luker had arestrictedmedical release, that she called Luker into heroffice and told her there was no job that she could per-form with the restrictions on her activity and Luker left.Graham testified she did not recall any prior conversa-tions with Luker prior to her return on July 14. Grahamtestified she had previously asked her to move from thehouse on the premises of Alliance as Ronald Luker wasnot keeping up with the caretaking work and DebraLuker was unable to babysit for Spencer. Graham testi-fied that the Lukers moved and left no forwarding ad-dress or phone. After a period of 2 or 3 weeks, Grahamwrote Luker a letter informing her that she would beterminated if she did not contact her or return to work.Shortly thereafter, Luker called Graham and told hershe would return to work the following Sunday and thatshe had received a doctor's release with no limitations(R. Exh. 10). On the morning of August 18, she was in-formed by Bennett that Luker had reported for workand left withoutpermission.Luker called Graham whoinformed her about the 3-day layoff. During this period,Norma Hibbs, who works in the Alliance office, report-ed having seen Luker working as a waitress in a restau-rant in the latter part of August when Graham wastrying to locate her and that Luker told her she enjoyedherwork as a waitress. Hibbs testified she informedGraham of this the next workday. Graham testified thatshortly thereafter in the latter part of August, Lukercame by the office and told Graham that she was a wait-ressata restaurant and Graham congratulated her.Graham testified there was no discussion whether Lukerhad quit her job with Alliance although she (Graham)assumedshe had. After Luker left on this occasion,Laura Fortenberry (Spencer's secretary) asked whetherLuker had quit and Graham replied that the matter hadnot been discussed. Graham testified that a week later,Fortenberry told her that Luker had quit and thatGraham could sign the termination papers which Forten-berry had filled out and Graham signed. The terminationform is dated September 5, 1980.Graham testified she next saw Luker in early January1981when Luker handed her a doctor's release whichcontained a restriction. Graham exclaimed to Luker atthat time, "Debra you quit." Luker stated she had notquit, asked for a copy of the release and left. On January19, 1981, Graham sent Luker the letter stating that heremployment had been terminated on September 5.Fortenberry testified that she had told Graham on July15 that the insurance carrier for Alliance had informedher that it was not advisable to employ someone withmedical restrictions on her ability to work in a factory,thatGraham agreed and talked to Luker. Fortenberryalso testified that on September 5, Luker came to theofficewindow to pay the remainder of her rent bill andinformed her that she was working at a restaurant andstated, "Since I've quit, I feel much better" and thatLuker then asked to see Spencer and went in his officeand talked to him for a short time. Fortenberry testifiedthat after Luker left on September 5, she called Grahamin the plant and informed her that Luker had quit andthen filled out theterminationform and Graham signedit.Fortenberry testified that in January after Luker cameto the office and denied she had previously terminatedher employment, the matter was discussed with legalcounseland a decision was made to verify the termina-tion by letter.Tonia Collier testified that in the latter part of July orearly August 1980, Graham told the packers that Lukerwas returningto work and would be restricted to weigh-ing 1-pound bags and they agreed and that Luker re-turned to work the night after this conversation and thefollowing day Graham called her (Collier) into the officeand told her that it was not fair to her and Chandler (toallow Luker to restrict her work). Collier testified to alater conversationwithGraham in the latter part ofAugust or early September during which Graham toldher and Helen Johnson that Luker would be the "leadlady" on the "grave yard" shift for "autopack."Cecil Bennet Jr. testified that in November or Decem-ber 1980, Debra Luker told him that "she had quit herjob and was a waitress at Pablos'Restaurant and wasgoing to see that the Company (Alliance) got what it de-served." He testified that he had a further conversationwith Debra Luker a few days before January 14, 1981,when Luker approached him at work between the main-tenance shop and the main building and told him, shewas there to solicit employees'signaturesof union cardsand asked him to sign a card. Bennett declinedto sign acard. Bennett testified that Luker told him she had ob-tained 15 signed cards that day. He testified he told hisforeman, Lynn Chambers, about this within the next dayor two.Bennett waslater recalledas a witness and testi-fied his conversation with Debra Luker occurred 2 daysprior to January 14, which was the date his sister com-menced work at Alliance.Spencer testified on directexaminationconcerning hisconversation with Debra Luker on September 5, that heasked her vvhat she meantin responseto the informationthat Ronald had been asked by a union to testifyagainstAlliance and that Luker also told him she received aphone call from Debra (Rogul) Moessinger who had in-formed her she had been laid off because she had signeda union card and that he (Spencer) then said, "I don'tknow what'sgoingon." Spencer testified that the fore-goingwas "all I recall off hand." He denied having re-quested Luker to keep him informed about the Union.He denied telling Luker that she had a job at Alliance.AnalysisI credit Luker's testimony that Graham had agreed toallow her to weigh 1-pound bags as corroborated byCollier's testimony rather than Graham's lack of recall. Ialso credit :Fortenberry's testimony that she called the in-surance considerations to Graham's attention with re-spect to Luker working in the plant with medical restric-tions. It appears that this was the primary considerationinGraham's decision to refuse to allow Luker to contin-ue to work on a restricted basis, although I credit Col-lier,Luker, and Graham that Graham actually toldLuker and Collier that this would beunfair.I also creditLuker's testimony that after her absence in August and 668DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGraham's inability to find her, Graham did consent to avoluntary layoff for Luker until the packing work pickedup, which testimony is corroborated in part by Collier'stestimony that Luker would be "lead lady" when the"autopack" work increased. Moreover, Graham did notspecifically deny that she had consented to a voluntarylayoff or that she agreed to recall Luker when the pack-ing work increased.It isundisputed that Luker appearedat the Alliance office on September 5 and that there wasa discussion between herself and Fortenberry. I do notcredit Fortenberry's testimony that Luker told her shehad quit her job and she (Fortenberry) apprised Grahamof this and prepared a termination form for Graham'ssignature. I also do not credit Graham's testimony thatshewas apprised by Fortenberry that Luker had in-formed her she had quit her job with Alliance and thatshe (Graham) signed Luker's termination form on thebasis of this information, particularly in view of Gra-ham's own testimony that she was not certain that Lukerhad terminated her employmentas a resultof her previ-ous conversation with Luker concerning Luker's ownjob. I credit Bennett's testimony that Luker left workwithout permission on the night of August 17 afterhaving complained of a cold. I do not credit Luker's tes-timony that she received permission to do so fromHughes although Hughes did not testify. If this had oc-curred, I find it unlikely that Bennett would have issuedher a warning for leaving work withoutpermission. It isalso undisputed that Luker had been issued three warn-ingsand a suspension for failing to report to work, priortoher voluntary layoff.However, by all accountsLuker's relationship with Alliance representatives Spen-cer and Graham was cordial and by Luker's own unre-butted account, she had not been a union supporter as ofSeptember 5. It appears that, notwithstanding her ab-sences,Luker was a valued employee who was on ex-ceedingly good terms with Alliance's managemnt untilSeptember 5. Thus as Collier testified Graham had re-served an opening for Luker on the autopack position as"lead lady" and had refrained from training another em-ployees.Whether this changed as a result of Luker's dis-closure to Spencer on September 5 that she and her hus-band had been contracted by union representatives to bewitnesses in the pending unfair labor practice charge andher disclosure to Spencer of Freeman's statement regard-ing the reason for the layoff is difficult to assess. Howev-er, I do not credit the testimony of Respondent's wit-nessesGraham or Fortenberry that they believed thatLuker had "quit" her job at Alliance. I do not creditBennett's testimony that Luker told him she had quit herjob. It is undisputed that Luker was not recalled by Alli-ance prior to her reappearance on January 8. There is noevidence in the record of any prior effort on her part toreturn.Thus, until Luker's effort to return to work onJanuary 8, the evidence is insufficient to show a violationof the Act. I credit Luker's version that on January 8,Graham told her that she had "quit" and on being ad-vised by Luker that she had not done so, then toldLuker that the autopack work had not increased. I creditLuker's recall of the date of her January conversationwith Luker to his foreman, Lynn Chambers. There wasno evidence of any business justification presented byRespondent Alliance for excluding Luker from either re-instatement or reemployment(assuming arguendo thatrepresentatives of Respondent Alliance actually believedLuker had terminated her employment on September 5)by the issuance of its January 19 letter. Rather, the evi-dence showed that Respondent had rehiredat least oneformer employee (Oaks) prior to the May 7 layoff andLuker was apparently considered a valued employee byall accounts previously in view of Graham's holding herjob open and Spencer's promise of a job when she wasready to return to work. It appears that the real reasonfor the the letter of January 19 to Luker was to preventthe return of an employee who was not known by Re-spondent Alliance to be a union supporter, a continuationof Respondent Alliance's antiunion campaign.These cir-cumstances clearly support an inference that the foreclo-sure of Lukers reinstatement or reemployment at Alli-ance was motivated by an unlawful purpose to discour-age her return because of her prounion sympathies ratherthan a concern for her medical restriction or a genuinebelief that she had voluntarilyterminatedher employ-ment of September 5. Under these circumstances, I findthat Respondent Alliance violated Section 8(a)(3) and (1)of the Act by reason of its refusal to return Debra Lukertowork on January 8, 1981. SeePillowtexCorp.,187NLRB 693 (1971).III.THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe unfair labor practices, as found in section II, inconnectionwith the business of Respondent AllianceRubber Company as set forth in section 1, above, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and lead to dis-putes obstructing the free flow of commerce.CONCLUSIONS OF LAW1.Respondents Alliance Rubber Company and West-ern Security, Inc. are employersengaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.UBC, Southern Council of IndustrialWorkers,United Brotherhood of Carpenters and Joiners of Amer-ica,AFL-CIO is a labororganization within the mean-ing of Section 2(5) of the Act.3.Robert A.Blankenshipd/b/a W.C.S Polygraph Di-visionwas an agent of Respondent Alliance RubberCompany within the meaning of Section 2(13) of the Actat all timesrelevant here and an employer by reason ofhis commission of violations of the Act on behalf of Re-spondent Alliance Rubber Company within themeaningof Section 2(2) of the Act.4.By coercively interrogating the employees of Alli-anceRubber Company concerning their unionactivitiesand the union activities of other employees and bythreatening these employees with loss of their jobs andother economicreprisalsif they refused to inform ontheir fellow employees' involvementin union activities inthe course of the administration of polygraphexamina-tions,Robert A.Blankenshipd/b/aW.C.S. PolygraphDivision has violated Section 8(a)(1) of the Act and bythe aforesaid acts of itsagentRobertA. Blankenship, ALLIANCERUBBER CORespondent Alliance Rubber Company has violated Sec-tion 8(a)(1) of the Act.5.By the coercive interrogation and threats of eco-nomic reprisals carried out by its supervisors and agents,Respondent Alliance Rubber Company has violated Sec-tion 8(a)(1) of the Act.6.By discharging, and thereafter failing and refusingto reinstate its employee Gary Crosley, Respondent Alli-ance Rubber Company had violated Section 8(a)(3) and(1) of the Act.7.By discharging, and thereafter failing and refusingto reinstate its employees Jerry Atkins, LureneBurris,Johnny Carter, John Healey, Hazel Hight, Kevin Hul-linger,Rosie Martin, Michael Oaks, Clara Phillips, JudyRatliff,Steven Robertson, Debra (Rogul) Moessinger,Louise Sullivan, RobertWalker, and Alberta Washing-ton,Respondent Alliance Rubber Company has violatedSection 8(a)(3) and (1) of the Act.88.By refusing to reinstate or reemploy Debra Lukeron January 8, 1981, Respondent Alliance Rubber Compa-ny has violated Section 8(a)(3) and (1) of the Act.9.By issuing a written warning, notice to its employeeBarbara Rains,and by discharging, and thereafterfailingand refusing to reinstate employee Barbara Rains, Re-spondent Alliance Rubber Company has violated Section8(a)(3) and (1) of the Act.10.Respondent Alliance Rubber Company did notviolate the Act with respect to the termination of em-ployee John Hutchinson.11.Respondent Alliance Rubber Company did notviolate the Act with respect to the conversation betweenitsSupervisor BillyWayne Walker and employee DebraWhitaker concerning the reason for layoffs of May 7,1980, or with respect to the alleged instruction by Fore-man Lynn Chambers to an employee to i eport instancesof union solicitation.12.The General Counsel has failed to allege or proveany independent violations of the Act by RespondentWestern Security, Inc. The General Counsel has failed toprove that Western Security, Inc. and Robert A. Blan-kenship d/b/a W.C.S. Polygraph Division are a singleenterpriseor the alter ego of the other.13.The unfair labor practices,9 as found above, havean effect on commerce within the meaning of Section2(6) and (7) of the Act.' 08The listed individuals werelaid off byRespondent Alliance RubberCompany on May 7, 1980 Three of these individuals were recalled towork in the same summer of 1980 One was recalled to work in the fallof 1980 and others were recalled to work in December 1980 At the timeof the hearing,certain of these employees had not been returned to em-ployment with Respondent Alliance Rubber Company,Imake no deter-mination whether these employees had been recalled by Respondent Alli-ance Rubber Company to return to work I also make no determinationwhether any of the recalled employees were recalled to substantiallysimilar positions9Counsel for the General Counsel's motion to receive late filed G CExhs 53(a) through in evidence is granted and the exhibits are receivedin evidence Counsel for Respondent Alliance's motion to file supplemen-talR Exhs 90(a) and(b) is granted and the exhibits are received in evi-dence10 Respondent Alliance's request in its brief that I reconsider my sepa-rate orders of February 11, 1981,to revoke certain subpoenas ducestecum filed by Respondent Alliance and denying Respondent Alliance'smotion to strike and for a bill of particular s and its motion for productionof exculpatory matters is deniedTHE REMEDY669Having found that Respondent Alliance Rubber Com-pany has violated Section 8(a)(3) and (1) of the Act, itshall be ordered to cease and desist therefrom and fromany other unlawful activity and to take certain affirma-tive action designed to effectuate the policies of the Act,including the posting of the appropriate notice. Respond-ent,Alliance Rubber Company, shall be ordered to offeremployees Jerry Atkins, Lurene Burris, Johnny Carter,Gary Crosley, John Healey, Hazel Hight, Kevin Hul-linger,Debra Luker, Rosie Martin, Michael Oaks, ClaraPhillips,Barbara Rains, Judy Ratliff, Steven Robertson,Debra (Rogul)Moessinger,Louise Sullivan,RobertWalker, and Alberta Washington full reinstatement totheir former positions with backpay and benefits, withloss of earnings and other benefits to be computed in themanner prescribed in F.W.Woolworth,90 NLRB 289(1950), andFlorida Steel Corp.,231 NLRB 651 (1977)."Having found that Robert A. Blankenship, an individ-ual d/b/a W.C.S. Polygraph Division has committedviolations of Section 8(a)(1) of the Act, he shall be or-dered to cease and desist therefrom and from any otherunlawful activity and to post the appropriate notice inorder to effectuate the purposes of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'2ORDERA.RespondentAllianceRubberCompany,HotSprings, Arkansas, its officers,agents,successors, and as-signs, shall1.Cease and desist from(a)Coercively interrogating its employees concerningtheir union sympathies and activities and the union sym-pathies and activities of other employees and threateningthe employees with loss of their jobs or other economicreprisals if they refuse to inform on the union activitiesand sympathies of their fellow employees.(b) Threatening its employees with loss of their jobs orother economicreprisalsif they support or assist theUnion or choose as their collective-bargaining represent-ative the Union or any other labor organization.(c)Discouraging membership in a labor organizationby issuingwarnings,laying off, discharging, refusing toreinstate or reemploy in timely fashion, or to reinstate atall or otherwise discriminating against employees in theirhire and tenure.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of rightsguaran-teed them under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.11 SeegenerallyIces Plumbing Co,138 NLRB 716 (1962)12 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoardand all objections to them shall be deemed waived for all pur-poses 670DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a)Offer to Jerry Atkins, Lurene Burris, JohnnyCarter,Gary Crosley, John Healey,HazelHight, KevinHullinger,Debra Luker, RosieMartin,Michael Oaks,Clara Phillips,Barbara Rains,Judy ratliff, Steven Rob-ertson,Debra (Rogul)Moessinger,Louise Sullivan,Robert Walker, and Alberta Washingtonimmediate andfull reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights or privi-leges previously enjoyed, and make them whole for anyloss ofearningsand other benefits suffered as a result ofthe discrimination against them, in the manner set forthin the remedy section of the decision.(b)Make the employees named above in paragraph (a)whole for any loss of pay or other benefits they havesustainedby reason of the discrimination against them inthe manner set forth in the remedy section of this deci-sion.(c)Withdraw the written warning issued on October29, 1980, from the personnel record of Barbara Rains andcorrect its records accordingly.(d)Preserve and, on request, make available to theBoard or itsagentsfor examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its Hot Springs, Arkansas, facility, copies ofthe attached notice marked "Appendix A."13 Copies ofthe notice, on forms provided by the Regional Directorfor Region 26, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous placesincluding allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(f)Post at its Hot Springs, Arkansas, facility, copies ofthe attached notice marked "Appendix B" upon deliveryof signed copies by Respondent Robert A. Blankenshipd/b/aW.C.S. Polygraph Division. Observe the sameconditions as set out above regarding the posting of "Ap-pendix A."(g)Notify the Regional Director in writing within 20days from the date of this Order what steps RespondentAlliance Rubber Company has taken to comply.B.Respondent Robert A. Blankenship d/b/a W.C.S.Polygraph Division,his agents,successors,and assigns,shall13 If this Order is enforcedby a judgmentof a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "1.Cease and desist from(a)Coercively interrogating employees of RespondentAlliance Rubber Company concerning their union sym-pathies and activities and the union sympathies and ac-tivities of other employees and from threatening the em-ployees with loss of their job or other economic reprisalsif they refuse to inform on the union sympathies and ac-tivities of their fellow employees(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Sign and deliver copies of the attached noticemarked "Appendix B" to Alliance Rubber Company forposting at its facility in Hot Springs, Arkansas.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps RespondentRobert A. Blankenship d/b/a W.C.S. Polygraph Divi-sion has taken to comply.IT IS FURTHER RECOMMENDED that the complaint bedismissed with respect to the termination of John Hutch-inson, the alleged 8(a)(1) violation concerning the con-versation between Supervisor Billy Wayne Walker andDebra Whitaker and the alleged instruction by ForemanLynn Chambers to an employee to report instances ofunion solicitation and insofar as it otherwise alleges vio-lations of the Act not specifically found.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.IWILL NOT coercively interrogate employees of Alli-anceRubber Company concerning their union member-ship, activities, or support and that of other employees.IWILL NOT threaten employees of Alliance RubberCompany with loss of their jobs or other reprisals be-cause of their refusal to inform on the union activities orsympathies of their fellow employees.IWILL NOT in any othermanner interferewith, re-strain, or coerce the employees of Alliance Rubber Com-pany in the exercise of their rights guaranteed by Section7 of the National Labor Relations Act.ROBERT A. BLANKENSHIP D/B/A W.C.S.POLYGRAPH DIVISION